Exhibit 10.1

EXECUTION VERSION

REVOLVING CREDIT AGREEMENT

DATED AS OF APRIL 22, 2005

By And Among

GREAT WHITE FLEET LTD.
as Borrower,

and

BVS LTD., CDV LTD., and CDY LTD.,
as Guarantors,

and

NORDEA BANK FINLAND PLC, ACTING THROUGH ITS NEW YORK BRANCH,
as Agent,

and

NORDEA BANK NORGE ASA, ACTING THROUGH ITS GRAND CAYMAN BRANCH,
as Lender.

1

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement, dated as of April 22, 2005 (the “Agreement”) is
made and entered into by and among (i) GREAT WHITE FLEET LTD. (the “Borrower”),
(ii) BVS LTD., CDV LTD., and CDY LTD. (collectively, the “Guarantors,” and each
a “Guarantor”), each of the Borrower and the Guarantors, a company organized and
existing under the laws of Bermuda, (iii) NORDEA BANK NORGE ASA, acting through
its Grand Cayman Branch, a banking association organized and existing under the
laws of Norway, and each of the banks or other institutions whose names may
appear from time to time on the signature pages of this Agreement (each a
"Lender” and, collectively, the “Lenders”) or, if applicable, in the Register of
the Agent (defined below), and (iv) NORDEA BANK FINLAND PLC, acting through its
New York Branch, subject to Article VII of this Agreement, as agent for the
Lenders (the “Agent”). Capitalized terms not otherwise herein defined shall have
the respective meanings set forth below in Section 1.01.

PRELIMINARY STATEMENTS

(1) The Borrower desires to borrow from the Lenders upon the terms and
conditions set forth herein in order to finance the applicable Guarantor’s
purchase of the vessels CHIQUITA BELGIE, CHIQUITA DEUTSCHLAND, CHIQUITA
NEDERLAND and CHIQUITA SCHWEIZ, to refinance the vessels CHIQUITA BREMEN and
CHIQUITA ROSTOCK, and for general corporate purposes of Borrower and the
Guarantors as further described in Section 4.01(k) hereof. Each Guarantor is a
wholly-owned subsidiary of the Borrower.

(2) To induce the Agent and the Lenders to execute and deliver this Agreement
and make Advances, from time to time, to the Borrower as set forth herein,
(a) each of the Guarantors wishes to guaranty the Obligations of the Borrower
hereunder, and (b) each of the Borrower and the Guarantors wishes to grant to
the Agent on behalf of the Lenders a security interest in and lien upon the
Collateral as herein below described.

(3) The Lenders have agreed to provide a facility with a maximum aggregate
commitment of $80,000,000 upon the terms and conditions set forth herein.

(4) The Lenders have requested the Agent, and the Agent has agreed, to act on
behalf of the Lenders in accordance with the terms and conditions set forth
herein.

Now, therefore, the Borrower, the Guarantors, the Lenders and the Agent hereby
agree among themselves as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used in this Agreement, each of the following
terms shall have the respective meaning set forth below (such meanings, unless
otherwise indicated, to apply to both the singular and plural forms of the terms
defined):

"Advance” means any amount, and Advances means all amounts, advanced to the
Borrower pursuant to the total Commitments. Each Advance shall consist of either
a (i) Base Rate Advance or (ii) a EURIBO Rate Advance or a LIBO Rate Advance,
each of which (i) and (ii) shall be a "Type” of Advance.

"Affected Lenders” has the meaning specified in Section 2.05(g).

"Affiliate” means, with respect to any Person, any other Person directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

"Agent” shall mean Nordea Bank Finland Plc, acting through its New York Branch,
and any successor agent under this Agreement.

"Agreement” means this Agreement, as it may be amended, supplemented or
otherwise modified from time to time.

"Applicable Lending Office” means, with respect to each Lender, such Lender’s
Base Rate Lending Office in the case of a Base Rate Advance, such Lender’s LIBO
Lending Office in the case of a LIBO Rate Advance, and such Lender’s EURIBO
Lending Office in the case of a EURIBO Rate Advance.

"Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

"Bahamas Vessels” means the Bahamas flag vessels (i) CHIQUITA BELGIE, Official
Number 720423; CHIQUITA DEUTSCHLAND, Official Number 720424, in each case owned
by CDV Ltd.; and (ii) CHIQUITA NEDERLAND, Official Number 720422; and CHIQUITA
SCHWEIZ, Official Number 720425, in each case owned by CDY Ltd.; and each a
“Bahamas Vessel”, each as more particularly described in its respective
Mortgage.

"Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the
higher of:

(a) the rate of interest announced publicly by Nordea Bank Finland Plc, acting
through its New York Branch, in New York, New York, from time to time, as its
base rate for the relevant currency; or

(b) a rate equal to 1/2 of one percent per annum above the then current Federal
Funds Rate.

"Base Rate Advance” means an Advance, denominated in Dollars or Euros, which
bears interest at the Base Rate.

"Base Rate Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Base Rate Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.

"Bermuda Vessels” means Bermuda flag vessels CHIQUITA BREMEN, Official Number
723130; and CHIQUITA ROSTOCK, Official Number 723183, and each a “Bermuda
Vessel”, each as more particularly described in its respective Mortgage and
owned by BVS Ltd.

"Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks are required or authorized by law to close in New York,
New York, London, England or in the city where the Lending Office is located,
and, in the case of any EURIBO Rate Advance, any other day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (“TARGET”)
System is not open for business.

"Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, either would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person or otherwise be disclosed as a
capital lease in a note to such balance sheet, other than, in the case of the
Guarantors, the Borrower or any of their respective Subsidiaries, any such lease
under which the Guarantors, the Borrower or any of their respective Subsidiaries
is the lessor.

"Cash Collateral” and “Cash Collateral Account” have the meaning set forth in
Section 2.13.

"Chiquita” means Chiquita Brands International, Inc., a New Jersey corporation.

"Closing Date” means the day, but not later than the Termination Date, on which
the respective parties hereto shall have executed and delivered this Agreement.

"Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

"Collateral” means, collectively, the Vessels as described in the granting
clause of their respective Mortgages, the Vessel insurances and earnings, and
all additional security pledged to secure the Loan pursuant to the Loan
Documents or such other related documents that may be entered into from time to
time.

"Commitment” means the obligation of a Lender to lend the amount set forth
opposite its name in Schedule II hereof, or, as the case may be, the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Commitment,
as applicable, as such amount may be reduced from time to time in accordance
with the terms of Article II and as set forth in Schedule II (as revised by the
Agent from time to time in accordance with this Agreement). Total Commitments
means the aggregate of each Lender’s Commitment.

"Commitment Fee” has the meaning set forth in Section 2.10 hereof.

"Consolidated Total Debt” means, at a particular date, the sum of (y) all
amounts which would, in accordance with GAAP, constitute consolidated short term
debt and consolidated long term debt of the Borrower and its Subsidiaries as of
such date, plus the maximum face amount of all outstanding letters of credit
(whether drawn or undrawn) respecting which the Borrower or any of its
Subsidiaries has any reimbursement or payment obligation, actual or contingent,
as of such date, and (z) the amount of any Indebtedness (excluding any container
lease obligations) outstanding on such date and not included in the amounts
specified in clause (y) of any Person other than the Borrower or any of its
Subsidiaries, which Indebtedness (excluding any container lease obligations)
(i) has been and remains guaranteed on such date by the Borrower or any of its
Subsidiaries or is otherwise the legal liability of the Borrower or any of its
Subsidiaries (whether contingent or otherwise or direct or indirect, but
excluding endorsements of negotiable instruments for deposit or collection in
the ordinary course of business), or (ii) is secured by any Lien on any property
or asset owned or held by the Borrower or any of its Subsidiaries, regardless of
whether the obligation secured thereby shall have been assumed or is a personal
liability of the Borrower or any of its Subsidiaries.

"Consolidated Total Capitalization “ means, at a particular date, the sum of
Consolidated Total Debt and stockholder’s equity of the Borrower and its
Subsidiaries.

"Consolidated Net Income” means, with respect to any Person for any period, the
net income of such Person and its Subsidiaries determined in accordance with
GAAP on a consolidated basis.

"Default” means any event or condition that, with the giving of notice, the
lapse of time or both, would become an Event of Default.

"Dollar Equivalent Amount” has the meaning specified in Section 2.05(a)(ii).

"Dollars” and “$” mean the lawful and freely transferable currency of the United
States of America.

"Drawdown Date” shall mean the date an Advance is to be made to the Borrower
pursuant to this Agreement.

"Earnings Assignment” means collectively, (i) the assignment by the Guarantors
respecting the Vessels’ freights, hires, earnings, moneys, claims for moneys due
and proceeds thereof to the Agent on behalf of the Lenders, and (ii) the
assignment by the Borrower as time chartered owner respecting the Vessels’
freights, hires, earnings, moneys, claims for moneys due and proceeds thereof,
in each case substantially in the form of Exhibit D-2, as the same may be
amended, supplemented or otherwise modified from time to time.

"Eligible Assignee” means (i) a commercial bank, savings and loan institution,
insurance company or financial institution organized under the laws of the
United States, or any State thereof, which bank has both assets in excess of One
Billion Dollars ($1,000,000,000) and combined capital and surplus in excess of
Two Hundred Fifty Million Dollars ($250,000,000), or which insurance company or
financial institution has total assets in excess of One Billion Dollars
($1,000,000,000), (ii) a commercial bank organized under the laws of any other
country which is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow, or a political subdivision of any such country, which
bank has a combined capital and surplus (or the equivalent thereof under the
accounting principles applicable thereto) in excess of Two Hundred Fifty Million
Dollars ($250,000,000), provided that such bank is acting through a branch or
agency located in the United States, Bermuda or the country in which it is
organized or another country which is also a member of the OECD or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow, (iii) the central bank of any country
which is a member of the OECD or (iv) a finance company, insurance company or
other financial institution or a fund which is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
has total assets in excess of Seven Hundred Fifty Million Dollars
($750,000,000), is doing business in the United States and is organized under
the laws of the United States, or any State thereof, or under the laws of any
member country of the OECD.

"EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

"ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

"ERISA Affiliate” means with respect to any Person, (i) corporation which is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which such Person is a member, (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses of under common control within the meaning of Section 414(c) of the
Code of which such Person is a member, and (iii) any member of an affiliated
service group within the meaning of Section 414(m) or 414(o) of the Code of
which such Person or any corporation described in clause (i) above or any trade
or business described in clause (ii) above is a member. Any former ERISA
Affiliate of the Borrower or any Guarantor shall continue to be considered an
ERISA Affiliate of the Borrower or any Guarantor with respect to the period such
entity was an ERISA Affiliate of the Borrower or any Guarantor and with respect
to liabilities arising after such period for which the Borrower or any Guarantor
could be liable under the Code or ERISA.

"ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA with respect to any Plan (excluding any such reportable event for which
the provision for 30-day notice to the PBGC has been waived by regulation);
(ii) a failure to comply with the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with Section
412(d) of the Code) or a failure to pay when due a required installment in
accordance with Section 412(m) of the Code with respect to any Plan or a failure
to pay when due any required contribution to a Multiemployer Plan; (iii) the
giving of notice by the administrator of any Plan pursuant to Section 4041(a)(2)
of ERISA, of intent to terminate the Plan; (iv) a determination by the
administrator of any Plan that the Plan will be unable to pay benefits when due;
(v) the withdrawal by the Borrower or any Guarantor or any of their respective
ERISA Affiliates from any Plan or the termination of any Plan resulting in
liability to the Borrower or any Guarantor or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (vi) the commencement by
the PBGC of any proceeding to terminate any Plan under Section 4042 of ERISA, or
the receipt by the Borrower or any Guarantor or any of their respective ERISA
Affiliates of any notice from the PBGC stating its intention to terminate any
Plan or to have a trustee appointed to administer any Plan, or the occurrence of
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan;
(vii) the imposition of any liability on the Borrower or any Guarantor or any of
their respective ERISA Affiliates pursuant to Section 4062(e), 4069 or 4212(c)
of ERISA; (viii) the withdrawal of the Borrower, any Guarantor or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan
resulting in the incurrence of any liability by the Borrower or any Guarantor or
any of their respective ERISA Affiliates (regardless of when notice of such
liability is received), or the receipt by the Borrower or any Guarantor or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA, or the receipt by the Borrower or any Guarantor or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan concerning the
amount of liability incurred, or that may be incurred, by the Borrower or any
Guarantor or any of their respective ERISA Affiliates in connection with any
such withdrawal, reorganization, insolvency or termination; (ix) the occurrence
of an act or omission which is reasonably likely to result in the imposition on
the Borrower or any Guarantor or any of their respective ERISA Affiliates of any
fine, penalty, tax or other charge under Chapter 43 of the Code or under
Section 409, 502(c), 502(i), 502(l) or 4071 of ERISA with respect to any Plan;
(x) the receipt by the Borrower or any Guarantor or any of their respective
ERISA Affiliates of notice of the assertion of a material claim (other than
routine claims for benefits) against any Plan (other than a Multiemployer Plan)
or the assets thereof, or against the Borrower or any Guarantor or any of their
respective ERISA Affiliates with respect to any Plan; or (xi) the receipt by the
Borrower or any Guarantor or any of their respective ERISA Affiliates of notice
of the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Code
or pursuant to ERISA with respect to any Plan.

"EURIBO Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “EURIBO Lending Office” opposite its name on Schedule I
hereto or in the Assignment and Acceptance pursuant to which it became a Lender,
or such other office of such Lender as such Lender may from time to time specify
to the Borrower and the Agent.

"EURIBO Rate” means, for an Interest Period for each EURIBO Rate Advance, the
offered rate (rounded upward to the nearest 1/16 of one percent) for deposits of
Euros for a period equivalent to such period at or about 11:00 A.M. (London
time) on second Business Day before the first day of such period as is displayed
on Telerate page 3750 (British Bankers’ Association Interest Settlement Rates)
(or such other page as may replace such page 3750 on such system or on any other
system of the information vendor for the time being determined by the Agent from
time to time for purposes of providing quotations applicable to interest rates
applicable to deposits in Euro by reference to the Banking Federation of the
European Union Settlement Rates for deposits in Euro), provided that if on such
date no such rate is so displayed, the EURIBO Rate for such period shall be the
rate determined by the Agent to be the rate of interest per annum equal to the
rate per annum at which deposits in Euros are offered by the principal office of
Nordea Bank Finland Plc to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period for a term equal to such Interest Period and in an amount substantially
equal to such portion of the Loan. If the EURIBO Rate cannot be determined by
reference to Telerate page 3750 (or any such other page) as provided in the
preceding sentence, the EURIBO Rate for an Interest Period shall be determined
by the Agent on the basis of the applicable rate furnished to and received by
the Agent from Nordea Bank Finland Plc, two Business Days before the first day
of such Interest Period, subject, however, to the provisions of Section 2.04. If
at any time the Agent shall determine that by reason of circumstances affecting
the London interbank market (i) adequate and reasonable means do not exist for
ascertaining the EURIBO Rate for the succeeding Interest Period or (ii) the
making or continuance of any Loan at the EURIBO Rate has become impracticable as
a result of a contingency occurring after the date of this Agreement which
materially and adversely affects the London interbank market, the Agent shall so
notify the Lenders and the Borrower. Failing the availability of the EURIBO
Rate, the EURIBO Rate shall mean the Base Rate thereafter in effect from time to
time until such time as a EURIBO Rate may be determined by reference to the
London interbank market.

"EURIBO Rate Advance” means an Advance which is denominated in Euros and bears
interest at the EURIBO Rate.

"Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

"Event of Default” means any of the events specified as such in Section 6.01 of
this Agreement.

"Event of Loss” means any of the following events respecting any Vessel: (x) the
actual or constructive total loss of such Vessel or the agreed or compromised
total loss of such Vessel; or (y) the capture, condemnation, confiscation,
requisition, purchase, seizure or forfeiture of, or any taking of title to, such
Vessel. An Event of Loss shall be deemed to have occurred (i) in the event of an
actual loss of such Vessel, at noon Greenwich Mean Time on the date of such loss
or if that is not known on the date which such Vessel was last heard from;
(ii) in the event of damage which results in a constructive or compromised or
arranged total loss of such Vessel, at noon Greenwich Mean Time on the date of
the event giving rise to such damage; or (iii) in the case of an event referred
to in clause (y) above, at noon Greenwich Mean Time on the date on which such
event is expressed to take effect by the Person making the same. Notwithstanding
the foregoing, if such Vessel shall have been returned to the applicable
Guarantor following any capture, requisition or seizure referred to in clause
(y) above prior to the date upon which payment is required to be made under
Section 2.05(d) hereof, no Event of Loss shall be deemed to have occurred by
reason of such capture, requisition or seizure.

"Excluded Taxes” has the meaning specified in Section 2.08(b).

"Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

"GAAP” means at any time generally accepted United States accounting principles
at such time; provided, however, for purposes of determining compliance with
Section 5.01(d), GAAP shall mean such generally accepted United States
accounting principles as of December 31, 2004 or as of such later date as the
Borrower and the Agent mutually may agree.

"Indebtedness” means, without duplication, (a) any liability of any Person
(i) for borrowed money, or under any reimbursement obligation related to a
letter of credit, or (ii) evidenced by a bond, note, debenture or other evidence
of indebtedness (including a purchase money obligation) representing extensions
of credit or given in connection with the acquisition of any business, property
or asset of any kind, (other than a trade payable or other current liability
arising in the ordinary course of business), or (iii) under any commodity,
interest rate or currency exchange, hedge or swap agreement or similar
agreement; provided, however, that if any such agreement provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then, in each such case, the amount of such obligation shall be the net
amount thereof, or (iv) for obligations with respect to a lease of real or
personal property that is or would be classified and accounted for as a Capital
Lease, or (v) under any conditional sale or other title retention agreements
relating to property purchased by such Person (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business), or (vi) respecting obligations of such Person
issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business), or (vii) respecting all preferred capital stock or other
securities issued by such Person and required by the terms thereof to be
redeemed, or for which mandatory sinking fund payments are due, by a fixed date,
or (viii) respecting the principal portion of all obligations of such Person
under synthetic leases, tax retention operating leases and other similar
off-balance sheet financing arrangements (but excluding true leases) or (ix)
respecting the Indebtedness of any partnership or unincorporated joint venture
in which such Person is a general partner or a joint venturer and for which such
Person is legally obligated; (b) any liability of others for any obligation
described in the preceding clause (a) that (i) the Person has guaranteed or that
is otherwise its legal liability (whether contingent or otherwise or direct or
indirect, but excluding endorsements of negotiable instruments for deposit or
collection in the ordinary course of business) or (ii) is secured by any Lien on
any property or asset owned or held by that Person, regardless whether the
obligation secured thereby shall have been assumed by or is a personal liability
of that Person; provided, however, that to the extent recourse for the
obligation received thereby is limited to the property or asset owned, the
amount of Indebtedness for purposes of this Agreement shall be equal to the
lesser of (A) the principal amount of such Indebtedness and (B) the fair market
value of such property or asset; and (c) any amendment, supplement,
modification, deferral, renewal, extension or refunding of any liability of the
types referred to in clauses (a) and (b), above.

"Indemnified Taxes” has the meaning specified in Section 2.08(a).

"Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the vested benefits under such Plan exceeds the fair market
value of the assets of such Plan allocable to such benefits.

"Insurance Assignment” means the assignment of insurances by the Guarantors
respecting the Vessels to the Agent on behalf of the Lenders, substantially in
the form of Exhibit D-3, as the same may be amended, supplemented or otherwise
modified from time to time.

"Interest Payment Date” means with respect to any Advance (1) the last day of
each Interest Period, (2) the day any Advance matures and becomes due and
payable, and (3) if the Interest Period is longer than three (3) months, the
last day of every consecutive three month period following the first day of such
Interest Period.

"Interest Period” means, for each Advance, the period commencing on the date of
such Advance and ending on the last day of the period selected by the Borrower
or the Agent, as the case may be, pursuant to this Agreement and, thereafter,
each respective and successive period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower or the Agent, as the case may be, subject to the
provisions below. The duration of each such Interest Period shall be (y), in the
case of a Base Rate Advance, such period as the Agent shall notify the Borrower
and (z), in the case of a LIBO Rate Advance or a EURIBO Rate Advance, one, two,
three or six months, or such other period with the consent of the Lenders, in
each case selected by the Borrower or the Agent, as the case may be, pursuant to
this Agreement;

provided, however, with respect to each Advance:



  (i)   no Interest Period relating to any Advance shall commence on or end
after the Maturity Date; and



  (ii)   whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a LIBO Rate Advance or a EURIBO Rate Advance, that if
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, the last day of such Interest Period shall occur
on the next preceding Business Day.

"Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between the Borrower and the Agent respecting any
portion of the Loan.

"Lending Office” means the international banking office of the Agent in New York
City, or any other office or affiliate of the Agent hereafter selected and
notified to the Borrower from time to time by the Agent.

"LIBO Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “LIBO Lending Office” opposite its name on Schedule I
hereto or in the Assignment and Acceptance pursuant to which it became a Lender
(or, if no such office is specified, its Base Rate Lending Office), or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Agent.

"LIBO Rate” means, for an Interest Period for each LIBO Rate Advance, the
offered rate (rounded upward to the nearest 1/16 of one percent) for deposits of
Dollars for a period equivalent to such period at or about 11:00 A.M. (London
time) on second Business Day before the first day of such period as is displayed
on Telerate page 3750 (British Bankers’ Association Interest Settlement Rates)
(or such other page as may replace such page 3750 on such system or on any other
system of the information vendor for the time being designated by the British
Bankers’ Association to calculate the BBA Interest Settlement Rate (as defined
in the British Bankers’ Association’s Recommended Terms and Conditions (“BBAIRS”
terms) dated August 1985)), provided that if on such date no such rate is so
displayed, the LIBO Rate for such period shall be the rate determined by the
Agent to be the rate of interest per annum equal to the rate per annum at which
deposits in Dollars are offered by the principal office of Nordea Bank Finland
Plc to prime banks in the London interbank market at 11:00 A.M. (London time)
two Business Days before the first day of such Interest Period for a term equal
to such Interest Period and in an amount substantially equal to such portion of
the Loan. If the LIBO Rate cannot be determined by reference to Telerate page
3750 (or any such other page) as provided in the preceding sentence, the LIBO
Rate for an Interest Period shall be determined by the Agent on the basis of the
applicable rate furnished to and received by the Agent from Nordea Bank Finland
Plc, two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.04. If at any time the Agent shall
determine that by reason of circumstances affecting the London interbank market
(i) adequate and reasonable means do not exist for ascertaining the LIBO Rate
for the succeeding Interest Period or (ii) the making or continuance of any Loan
at the LIBO Rate has become impracticable as a result of a contingency occurring
after the date of this Agreement which materially and adversely affects the
London interbank market, the Agent shall so notify the Lenders and the Borrower.
Failing the availability of the LIBO Rate, the LIBO Rate shall mean the Base
Rate thereafter in effect from time to time until such time as a LIBO Rate may
be determined by reference to the London interbank market.

"LIBO Rate Advance” means an Advance which is denominated in Dollars and bears
interest at the LIBO Rate.

"Lien” means any lien, charge, easement, claim, mortgage, Option, pledge, right
of first refusal, right of usufruct, security interest, servitude, transfer
restriction or other encumbrance or any restriction or limitation of any kind
(including, without limitation, any adverse claim to title, conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).

"Loan” means the aggregate of the outstanding Advances to the Borrower advanced
by the Lenders provided for in Article II of this Agreement.

"Loan Document” means any of, and “Loan Documents” means all of, this Agreement,
the Notes, any Interest Rate Protection Agreement, any Other Hedging Agreement,
and the Security Documents.

"Loss Termination Date” has the meaning specified in Section 2.05(d).

"Loss Termination Payment” has the meaning specified in Section 2.05(d).

"Majority Lenders” means at any time Lenders holding at least 51% of the then
aggregate outstanding principal amount of all Notes held by Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 51% of the
total Commitments (provided that, for purposes hereof, none of the Guarantors,
the Borrower, nor any of their Affiliates, if a Lender, shall be included in
(i) the Lenders holding such amount of the Advances or having such amount of the
Commitments or (ii) determining the aggregate unpaid principal amount of the
Advances or the total Commitments).

"Margin” means one and 1/4 percent (1.25%) per annum.

"Maturity Date” means the seventh anniversary of the Closing Date.

"Mortgage” means any of, and “Mortgages” means all of, the Bahamas or Bermuda
statutory mortgages and the related Deed of Covenants with respect to a Vessel
executed and delivered by a Guarantor, to the Agent for the benefit of the
Lenders, substantially in the form attached hereto as Exhibit D-1A and D-1B, as
the same may be from time to time amended, supplemented or otherwise modified.

"Mortgaged Property” means the Vessels as described in the granting clause of
the respective Mortgage.

"Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which a Person or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding three plan years made or accrued an obligation to make contributions.

"Note” means any of, and “Notes” mean all, the respective Secured Promissory
Notes of the Borrower, substantially in the form attached hereto as Exhibit A,
to be issued to evidence the indebtedness of the Borrower hereunder as any such
Note may be replaced, amended, supplemented or otherwise modified from time to
time.

"Notice of Borrowing” has the meaning specified in Section 2.02(a).

"OECD” means the Organization for Economic Cooperation and Development.

"Obligations" mean all obligations, including but not limited to, all principal,
interest, fees, expenses and other obligations set forth in the Note or in
Article II, Section 5.03 and Section 8.04 hereof and any Interest Rate
Protection Agreement or Other Hedging Agreement, of every nature of the Borrower
and the Guarantors, as the case may be, from time to time owed to the Agent or
any of the Lenders, or all of them, under any of the Loan Documents.

"Option” means (1) any right to buy or sell specific property in exchange for an
agreed upon sum, (2) any right to receive funds, the amount of which is
determined by reference to the value of capital stock or the purchase price
thereof, (3) any right of the type or kind referred to as a “phantom stock
right,” and (4) any other right commonly known or referred to as an “option.”

"Other Hedging Agreement” means any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreements or arrangements
designed to protect against the fluctuations in currency or commodity values and
entered into between the Borrower and the Agent respecting any portion of the
Loan.

"PBGC” means the Pension Benefit Guaranty Corporation, or any entity or entities
succeeding to any or all its functions under ERISA.

"Permitted Liens” means (A) inchoate Liens for taxes, assessments and
governmental charges or levies to the extent not yet due or being contested in
good faith by the Borrower or any Guarantor by appropriate proceedings for which
adequate reserves have been established and maintained in accordance with GAAP,
(B) Liens imposed by law, including, without limitation, materialmans’,
mechanic’s, carriers’, workmen’s and repairmen’s Liens arising in the ordinary
course of business and securing obligations which (1) are not overdue for a
period of more than ninety (90) days and (2) for which adequate reserves have
been established and maintained by the Borrower or any Guarantor in accordance
with GAAP and (x) do not materially detract from the use or value of the
property to which they relate, (y) do not materially impair the use thereof in
the operation of the business of the Borrower or any Guarantor, or (z) are being
contested in good faith by the appropriate proceedings, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property to which they relate subject
to such Lien, (C) pledges or deposits incurred or made in the ordinary course of
business to secure the performance of bids, trade contracts, leases, surety and
appeal bonds, performance bonds and other obligations of a similar nature or to
secure public or statutory obligations (other than excise taxes), (D) Liens
securing property other than Collateral leased pursuant to leases permitted
under Section 5.02(b) hereof, and (E) Liens on the property of the Borrower or
any Guarantor created under or contemplated by the Loan Documents.

"Person” means any individual, corporation, partnership, business trust, joint
venture, association, joint stock company, trust or other unincorporated
organization, whether or not a legal entity, or any government or agency or
political subdivision thereof.

"Plan” means, at any time, any employee pension benefit plan, as defined in
Section 3(2) of ERISA, which is or was sponsored, maintained or contributed to,
or required to be contributed to, by a Person, any of its Subsidiaries, or any
ERISA Affiliate of such Person or any of its Subsidiaries, which employee
pension benefit plan is covered by Title IV of ERISA or is subject to the
minimum funding standards of the Code.

"Post-Petition Interest” has the meaning specified in Section 5.03(o).

"Reduction Date” means the last day of each six (6) month period following the
Closing Date up to and including the Maturity Date.

"Reference Amount” means, as at any Reference Date, the amount determined by the
Agent to be the sum of (y) the Dollar Equivalent Amount and (z) the LIBO Rate
Advances and Base Rate Advances denominated in Dollars (including all such
Dollar amounts, if any, to be paid as at such date).

"Reference Date” means an Interest Payment Date or a Reduction Date.

"Register” shall have the meaning set forth in Section 7.10(d) of this
Agreement.

"Security Documents” means the Mortgages, the Earnings Assignment, and the
Insurance Assignment.

"Solvent” means with respect to any Person on a particular date, that on such
date the value of the assets of such Person is greater than the total amount of
liabilities of such Person.

"Spot Exchange Rate” means, for any day, the spot rate at which Euros are
offered on such day, which appears on page DKNA21 of the Reuters Screen at
approximately 3:00 p.m., London time (and if such spot rate is not available on
the applicable page of the Reuters Screen, such spot rate as quoted by the Agent
at approximately 3:00 p.m., London time).

"Subordinated Obligations” has the meaning specified in Section 5.03(o).

"Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which a majority of the voting power
entitled to vote in the election of directors, managers or trustees thereof is
at the time owned, directly or indirectly, by such Person or by one or more
other Subsidiaries, or by such Person and one or more other Subsidiaries, or a
combination thereof.

"Tangible Net Worth” means for any Person at any time, to the extent shown on
such Person’s balance sheet, (a) the sum without duplication of (i) the amount
of issued and outstanding share capital, but less the cost of treasury shares,
plus (ii) the amount of paid in capital and retained earnings, less
(b) intangible assets as determined in accordance with GAAP.

"Taxes” has the meaning specified in Section 2.08(a).

"Termination Date” means May 31, 2005.

"Transaction” means the extension of credit contemplated by the Loan Documents.

"Type” shall mean, with respect to an Advance, (a) a Base Rate Advance or (b) a
LIBO Rate Advance or EURIBO Rate Advance, as the case may be.

"Vessel Prepayment Percentage” means as to a Vessel the percentage adjacent to
the name of such Vessel set forth in Schedule Y.

"Vessel” means each of, and “Vessels” means all of, the Bahamas Vessels and the
Bermuda Vessels.

"Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

SECTION 1.02. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistently applied.

SECTION 1.03. Governing Language. All documents, notices and demands and
financial statements to be delivered by any Person to the Agent or any Lender
pursuant to this Agreement shall be in the English language.

SECTION 1.04. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and each of the words “to” and “until” means
“to but excluding”.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Upon the terms and subject to the conditions set
forth in this Agreement, each Lender agrees severally, but not jointly, to make
its pro rata share of the Advances to the Borrower on any Business Day during
the period from the Closing Date to the Maturity Date in an aggregate amount not
to exceed at any time outstanding the amount in Dollars (or its equivalent in
Euros as herein provided) set opposite such Lender’s name in Schedule II hereof
or, if such Lender has entered into any Assignment and Acceptance, set forth for
such Lender in the Register maintained by the Agent and in a revised Schedule II
prepared accordingly by the Agent. Total Advances outstanding on any date shall
not exceed the total Commitments for such date, which initially is Eighty
Million Dollars ($80,000,000) and which shall be reduced permanently on each
Reduction Date in accordance with Section 2.05 hereof and Schedule X. If the
Closing Date has not occurred prior to the Termination Date, on the Termination
Date, the Lenders’ total Commitments shall be reduced to zero (0), the Lenders
shall not have any obligation to make any Advance hereunder, and the Lenders’
obligations shall terminate hereunder.

Advances may be made as (i) Base Rate Advances or (ii) EURIBO Rate Advances or
LIBO Rate Advances, or both. All fundings constituting an Advance shall be made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of the then applicable total Commitments, and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow, on a revolving basis, in Euros and/or Dollars as provided
herein, up to an aggregate outstanding amount at any time not to exceed the
total Commitments in effect at such time.

SECTION 2.02. Making the Advances. (a) All Advances shall be made on notice,
given not later than 11:00 A.M. (New York City time) on the third Business Day
(in respect of a LIBO Rate Advance or EURIBO Rate Advance, second Business Day
in respect of a Base Rate Advance denominated in Euros, and preceding Business
Day in respect of a Base Rate Advance denominated in Dollars) prior to the date
of the proposed funding, by the Borrower to the Agent, which shall give to each
Lender prompt notice thereof by telecopier, telex or cable. Such Borrower’s
notice (a “Notice of Borrowing”) shall be by telecopier, telex or cable,
confirmed immediately in writing, substantially in the form of Exhibit B hereto,
specifying therein the requested (i) Drawdown Date, (ii) the amount of each Type
of Advance, and (iii) the initial Interest Period for each such Advance (which
shall be at least (1) month). Each Advance shall be in an amount not less than
Five Million Dollars ($5,000,000) or in such greater increments of One Million
Dollars ($1,000,000) as the Borrower may request or the equivalent amount in
Euros calculated by reference to the Spot Exchange Rate in effect as at the date
of the Borrower’s Notice of Borrowing. In the event that the Borrower’s Notice
of Borrowing requests a EURIBO Rate Advance or Base Rate Advance denominated in
Euros, in whole or in part, the Agent shall, in accordance with its normal
procedures, calculate the Dollar amount of such Advance by reference to the Spot
Exchange Rate in effect as at the date of the Borrower’s Notice of Borrowing and
determine the Reference Amount. The Reference Amount may not exceed the total
Commitments. Each Lender shall, before 11:00 A.M. (New York City time) on the
date of the relevant Advance, make available for the account of its Applicable
Lending Office to the Agent at its address referred to in Section 8.02, in
immediately available same day funds in Dollars and Euros, if applicable, such
Lender’s ratable portion of such Advance. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower at the
Agent’s aforesaid address.

(b) The total amount of Advances to be made available by the Lenders shall never
exceed the total Commitments, and each Lender’s portion of the Advances shall be
proportionate always to such Lender’s Commitment as a fraction of the total
Commitments of all Lenders.

(c) Unless the Agent shall have received written notice from a Lender prior to a
Drawdown Date that such Lender will not make available to the Agent such
Lender’s ratable portion of the Advance to be funded on such Drawdown Date, the
Agent may assume that such Lender has made such portion available to the Agent
on such Drawdown Date in accordance with subsection (a) of this Section 2.02 and
the Agent may, in reliance upon such assumption, make available to the Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender and
the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to such Advance and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance for
purposes of this Agreement.

SECTION 2.03. General Provisions. (a) The Borrower shall have no right to
borrow, and no Lender shall have any obligation to lend, any amount whatsoever
after the day that is one (1) Business Day before the Maturity Date. All
Advances borrowed in a given currency, and all interest thereon, shall be paid
in such currency.

(b) The failure of any Lender to make its pro rata share of any Advance shall
not relieve it or any other Lender of the obligation to Advance, but no Lender
or the Agent shall be responsible for the failure of any other Lender to Advance
to the Borrower.

(c) The Notice of Borrowing shall be irrevocable and binding on the Borrower. If
for any reason on the Drawdown Date for the Advance specified in the Notice of
Borrowing, the Advance is not made as a result of any failure to fulfill on or
before the Drawdown Date the applicable conditions precedent, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of such failure, including, without limitation, any loss, cost or
expense incurred by reason of currency exchange or of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance.

SECTION 2.04. Interest and Default Interest. (a) The Borrower shall pay interest
on each Advance from its Drawdown Date until such Advance is paid in full,
payable on each Interest Payment Date for such Advance. Notwithstanding the
preceding sentence of this Section 2.04(a), all interest accrued on any Advance
outstanding on the Maturity Date shall be paid on the Maturity Date.

(b) As long as no Event of Default shall have occurred and be continuing,
interest on each Advance shall be payable at an interest rate which shall be
adjusted, in advance at the start of the first day of each Interest Period
therefor, and which shall be determined as follows:

(i) with respect to each Base Rate Advance, the Borrower shall pay interest
thereon at the rate of interest determined by the Agent to be the Base Rate for
the relevant Interest Period, provided that if the Agent shall elect the
relevant Interest Period, it may be less than one (1) month;

(ii) with respect to each LIBO Rate Advance, the Borrower shall pay interest at
an interest rate equal to the sum of (y) the LIBO Rate plus (z) the Margin or,
if the LIBO Rate is unavailable for any such period, at the Base Rate until the
LIBO Rate may be determined in accordance with the definition thereof.

(A) with respect to each Interest Period relating to a LIBO Rate Advance, the
Borrower shall, by telex or telefax notice to be received by the Agent by
11:00 A.M. New York City time at least three (3) Business Days prior to the
commencement of each such successive period, elect an Interest Period of one,
two, three or six months duration, or such longer period with the consent of the
Lenders, for all outstanding LIBO Rate Advances, provided the Borrower shall
select Interest Periods, and if necessary shall select as the final Interest
Period for each LIBO Rate Advance an Interest Period less than one month in
duration, so that the maturity date of each such Advance shall be the last day
of the Interest Period for such Advance; provided that if the Borrower shall
fail to elect an Interest Period as herein provided, the relevant Interest
Period shall be one (1) month, provided further that so long as any Event of
Default has occurred and is continuing, the Agent shall elect the relevant
Interest Period, which may be less than one month;

(B) the Agent shall give prompt telex or telefax notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.04(b);

(C) If, with respect to any LIBO Rate Advance, the Majority Lenders notify the
Agent that the LIBO Rate for any Interest Period for such Advance will not
adequately reflect the cost to such Majority Lenders of making, funding or
maintaining their respective pro rata share of LIBO Rate Advances for such
Interest Period because of a condition or event affecting the London interbank
Eurodollar market generally, the Agent shall forthwith so notify the Borrower
and the Lenders, whereupon

(1) each LIBO Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, convert into a Base Rate Advance, and

(2) the obligation of the Lenders to make, or to convert Advances into, LIBO
Rate Advances shall be suspended until the Agent shall notify the Borrower and
such Lenders that the circumstances causing such suspension no longer exist.

(iii) with respect to each EURIBO Rate Advance, the Borrower shall pay interest
thereon at an interest rate equal to the sum of (y) the EURIBO Rate plus (z) the
Margin or, if the EURIBO Rate is unavailable for any such period, at the Base
Rate until the EURIBO Rate may be determined in accordance with the terms
thereof:

(A) with respect to each Interest Period relating to a EURIBO Rate Advance, the
Borrower shall, by telex or telefax notice to be received by the Agent by
11:00 A.M. New York City time at least three (3) Business Days prior to the
commencement of each such successive period, elect an Interest Period of one,
two, three or six months duration, or such longer period with the consent of the
Lenders, for all outstanding EURIBO Rate Advances, provided the Borrower shall
select Interest Periods, and if necessary shall select as the final Interest
Period for each EURIBO Rate Advance an Interest Period less than one month in
duration, so that the maturity date of each Advance shall be the last day of the
Interest Period for such Advance; provided that if the Borrower shall fail to
elect an Interest Period as herein provided, the relevant Interest Period shall
be one (1) month, provided further that so long as any Event of Default has
occurred and is continuing, the Agent shall elect the relevant Interest Period,
which may be less than one month;

(B) the Agent shall give prompt telex or telefax notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.04(b); and

(C) If, with respect to any EURIBO Rate Advance, the Majority Lenders notify the
Agent that the EURIBO Rate for any Interest Period for such Advance will not
adequately reflect the cost to such Majority Lenders of making, funding or
maintaining their respective pro rata share of EURIBO Rate Advances for such
Interest Period because of a condition or event affecting the London interbank
Euro currency market generally, the Agent shall forthwith so notify the Borrower
and the Lenders, whereupon

(1) each EURIBO Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, convert into a Base Rate Advance, and

(2) the obligation of the Lenders to make, or to convert Advances into, EURIBO
Rate Advances shall be suspended until the Agent shall notify the Borrower and
such Lenders that the circumstances causing such suspension no longer exist.

(c) In the event that the Agent or any Lender does not receive on the due date
any sum due under this Agreement or any of the other Loan Documents in
accordance with the terms hereof or thereof, the Borrower shall pay to the Agent
and such Lenders, as the case may be, on demand, interest on such sum, from and
including the due date thereof to but not including the date of actual payment,
at a rate per annum determined by the Agent from time to time to be (y) two per
cent (2%) over (z) (i) the Base Rate, or (ii) the sum of the Margin plus the
LIBO Rate or the EURIBO Rate, as the case may be. Except as otherwise provided
in the following subsection (d), any such interest which is not paid when due
shall be compounded at the end of each Interest Period (both before and after
any notice of demand) by the Agent on behalf of the Lenders under this
Agreement.

(d) Notwithstanding any provision contained in any of the Loan Documents, no
Lender nor the Agent shall ever be entitled to receive, collect, or apply, as
interest on the Obligations, any amount in excess of the maximum rate of
interest permitted to be charged by applicable law, and, in the event any Lender
or the Agent ever receives, collects, or applies as interest, any such excess,
such amount which would be excessive interest shall be applied to the reduction
of the Obligations then outstanding, and, if the Obligations then outstanding
are paid in full, any remaining excess shall forthwith be paid to the Borrower.
In determining whether or not the interest paid or payable, under any specific
contingency, exceeds the highest lawful rate, the Borrower and the Lender or the
Agent, as the case may be, shall, to the maximum extent permitted under
applicable law, (i) characterize any non-principal payment as an expense, fee,
or premium rather than as interest, (ii) exclude any voluntary prepayments and
the effects thereof, and (iii) spread the total amount of interest throughout
the entire contemplated term of the Obligations so that the interest rate is
uniform throughout the entire term of the Obligations.

SECTION 2.05. Repayments; Prepayments. (a) (i) Subject to the following
provisions of this Section 2.05, the total Commitments shall be reduced on each
of the first fourteen (14) Reduction Dates by Four Million Four Hundred Thousand
Dollars ($4,400,000) and on the Maturity Date to zero, as such $4,400,000 amount
may be adjusted from time to time by the relevant Vessel Prepayment Percentage
due to the sale of or an Event of Loss respecting a Vessel, as further set forth
below in Section 2.05(d), and each Lender’s Commitment shall be reduced
accordingly.

(ii) Three (3) Business Days prior to each Reduction Date, the Agent shall
determine the Dollar equivalent (the “Dollar Equivalent Amount”) of the
outstanding EURIBO Rate Advances and the Base Rate Advances denominated in Euros
by reference to the Spot Exchange Rate in effect as at such date and calculate
the Reference Amount. If such Reference Amount exceeds the total Commitments set
forth in Schedule X at such time, on such Reduction Date the Borrower shall
immediately repay (together with interest, costs, expenses and breakage) an
amount equal to such excess, in Dollars, Euros or both, as the case may be.

(iii) On the Maturity Date, the Borrower shall repay the Loan together with
interest, costs, expenses, breakage and other Obligations.

(b) The Borrower may, upon at least three (3) Business Days notice to the Agent
and the Lenders received by 11:00 A.M. New York City time, and subject always to
the requirements of Section 8.04(b), prepay the outstanding amount of each LIBO
Rate Advance and EURIBO Rate Advance, in whole or in part, together, in each
case, with accrued interest to the date of such prepayment on the amount
prepaid, provided that any such partial prepayment shall be in a principal
amount of integral multiples of One Million Dollars ($1,000,000) (or, if
applicable, its equivalent in Euros). The Borrower may, subject always to the
requirements of Section 8.04(b), prepay, at any time, the outstanding amount of
each Base Rate Advance, in whole or in part, together, in each case, with
accrued interest to date of such prepayment on the amount prepaid, provided that
any such partial prepayment shall be in a principal amount of integral multiples
of One Million Dollars ($1,000,000) (or, if applicable, its equivalent in
Euros).

(c) If it shall become unlawful for any Lender to continue to fund or maintain
its pro rata share of any Advance or to perform its obligations hereunder, such
Lender shall notify the Borrower and the Agent, and such Lender shall use all
reasonable efforts to change its lending office so that it can perform its
obligations hereunder; provided that such Lender shall not be obligated to
change its lending office if in its sole reasonable judgment it would be
disadvantageous to do so. If such Lender does not change its lending office
because it determines in its sole reasonable judgment that it is disadvantageous
to do so or because such change would not render such Advance lawful, then such
Lender shall notify the Agent and the Borrower, and shall make an Advance, and
the Borrower shall borrow such Advance, at the Base Rate in an amount equal to
the amount of the Advance currently outstanding and made by such Lender to the
Borrower if in the sole reasonable judgment of such Lender such Advance can
lawfully be extended at the Base Rate. Simultaneously with making such Advance
at the Base Rate, the Advance then outstanding made available by such Lender to
the Borrower shall be repaid by the Borrower. If any Lender makes a Base Rate
Advance to the Borrower pursuant to subsection (c) of this Section 2.05, the
Borrower may prepay such Advance, without penalty, at any time upon three
(3) Business Days notice. If despite such Lender’s compliance with the preceding
provisions of this Section 2.05(c), or if the Borrower shall refuse to borrow an
Advance at the Base Rate as herein provided, and if it shall become unlawful for
any Lender to fund or maintain any Advance or perform its obligations hereunder,
upon demand by such Lender, the Borrower shall prepay in full the outstanding
Advance made by such Lender, with accrued interest thereon and all other amounts
payable by the Borrower hereunder, and upon such demand or any notice of
prepayment the obligation of such Lender to make any Advance to the Borrower
shall terminate.

(d) If an Event of Loss respecting a Vessel occurs prior to the first Drawdown
Date, the total Commitments shall be permanently reduced in an amount equal to
the product of (A) the Vessel Prepayment Percentage for the Vessel that has
suffered an Event of Loss, multiplied by (B) the total Commitments. If an Event
of Loss respecting a Vessel occurs after the first Drawdown Date, the Borrower
shall give prompt written notice to the Agent of such Event of Loss. Upon the
earlier of (i) the date the Borrower receives all insurance proceeds in respect
of such Event of Loss or (ii) ninety (90) days after the date on which such
Event of Loss shall be deemed to have occurred (the “Loss Termination Date”),
the Borrower will pay to or on the order of the Agent, an amount (the “Loss
Termination Payment”) equal to the amount calculated as set forth in the next
sentence. The Loss Termination Payment shall be calculated as follows:

(i) the total Commitments shall be reduced by an amount equal to the product of
(A) the Vessel Prepayment Percentage for the Vessel that has suffered the Event
of Loss, multiplied by (B) the total Commitments in effect immediately prior to
such Event of Loss; and

(ii) if the Loan exceeds the reduced total Commitments calculated in accordance
with subclause (i) above, the amount of such excess together with interest
through the Loss Termination Date, breakage and all other Obligations, shall be
the amount of the relevant Loss Termination Payment.

Upon payment by the Borrower of the Loss Termination Payment, the Agent shall
prepare (A) a revised Schedule X reducing the total Commitments by the relevant
Vessel Prepayment Percentage on such Loss Termination Date and adjusting the
remaining total Commitments as set forth in Section 2.05(a) and (B) a revised
Schedule Y modifying the Vessel Prepayment Percentages for the remaining Vessels
appropriately so that the total of such revised Vessel Prepayment Percentages
equals one hundred percentum (100%). The Agent shall deliver to the Borrower and
the Lenders revised Schedule X and revised Schedule Y, which revised Schedule X
and revised Schedule Y shall, absent manifest error, without further act, be
deemed the applicable Schedule X and Schedule Y for all purposes hereunder and
under the Loan Documents. All Loss Termination Payments received by the Agent on
account of an Event of Loss shall be applied by the Agent in the following order
of priority:

(i) to the payment of any fees, costs or expenses due under any Loan Document,
including, but not limited to, reasonable legal fees;

(ii) to the payment of any unpaid principal of or interest on the Loan due on or
before the date of application;

(iii) to the prepayment of interest then due on the Loan to the date of
prepayment; and

(iv) to the prepayment of the Loan.

(e) Against the payment obligations of the Borrower under the preceding
paragraph, there shall be credited all payments received in respect of such
Event of Loss including all insurance proceeds received prior to the Loss
Termination Date by the Agent. So long as there is no Event of Default or
Default, all insurance proceeds received by the Agent after the payments
described in the preceding paragraphs have been made shall be disbursed by the
Agent to the Borrower. If a Default exists and insurance proceeds are received
by the Agent after the payments required by the preceding paragraph have been
made, the Agent shall hold such proceeds until either (x) such Default no longer
exists, in which case, such proceeds shall be disbursed to the Borrower or (y)
such Default has matured into an Event of Default, in which case proceeds shall
be treated in accordance with the sentence next following. So long as an Event
of Default shall have occurred and continues, all insurance proceeds received by
the Agent shall be distributed in accordance with the provisions of Section 6.03
hereof.

(f) The Borrower may not sell or dispose of, or permit to be sold or disposed
of, any Vessel without first obtaining the written consent of the Agent to such
sale or disposition, such consent not to be unreasonably withheld if,
simultaneously with the completion of the sale or disposal and release of the
Mortgage relating to such Vessel, the total Commitments shall be reduced by the
relevant Vessel Prepayment Percentage and the Borrower shall prepay the Loan in
an amount equal to the Loss Termination Payment that would be due under
Section 2.05(d) upon an Event of Loss respecting such Vessel. Simultaneously
with such payment by the Borrower, the Agent shall prepare a revised Schedule X
reducing by the relevant Vessel Prepayment Percentage the level of Commitment on
each Reduction Date occurring after such payment and a revised Schedule Y
modifying the Vessel Prepayment Percentages for the remaining Vessels so that
the total of such revised Vessel Prepayment Percentages equals one hundred
percentum (100%). The Agent shall deliver to the Borrower and the Lenders a
revised Schedule X and revised Schedule Y, which revised Schedule X and revised
Schedule Y shall, absent manifest error, without further act, be deemed the
applicable Schedule X and Schedule Y for all purposes hereunder and under the
Loan Documents. Notwithstanding the foregoing, the Borrower may transfer, or
permit to be transferred, ownership of a Vessel in accordance with
Section 5.01(f).

(g) If at any time the Borrower shall, or may reasonably be expected to, be
required to deduct and withhold, or indemnify any Lender with respect to, any
Taxes (as defined in Section 2.08) (in each case, as evidenced by an opinion
reasonably satisfactory in form and substance to the Agent and the Lenders from
independent tax counsel reasonably satisfactory to the Agent and the Lenders)
the Borrower may, upon at least three (3) Business Days notice to the Agent and
the Lenders, prepay at any time, pro rata, the outstanding principal amount of
each Advance, in whole or in part, together with accrued interest to the date of
prepayment on the amount prepaid and all other amounts then payable to the
Lenders by the Borrower; provided, that if such Taxes relate to payments to
fewer than all the Lenders (the “Affected Lenders”), the Borrower may, upon at
least three (3) Business Days notice to the Agent and the Affected Lenders,
prepay, in whole or in part, pro rata (except as set forth in the following
provision), the outstanding principal amount of Advances made by the Affected
Lenders, with accrued interest thereon and all other amounts payable to the
Affected Lenders by the Borrower (without prepaying any portion of any Advance
made by any Lender that is not an Affected Lender); provided further, that if
the rate of Taxes with respect to any Affected Lender is higher than with
respect to another Affected Lender, the Borrower may prepay any portion of the
Advance made by the former Affected Lender without prepaying any portion of the
Advance made by the latter Affected Lender. The Agent shall give prompt written
notice to the Lenders of any prepayments made under this paragraph (g).

(h) If for any reason whatsoever, Chiquita shall not be, or shall cease to be,
listed on the New York Stock Exchange (a “Listing Failure”), the Borrower shall
give immediate written notice to the Agent of such Listing Failure. The
Commitment shall be terminated automatically upon a Listing Failure whether or
not the Borrower shall have given notice of such Listing Failure and the Loan,
together with interest, costs, breakage and all other Obligations shall become
due and payable within two (2) Business Days after a Listing Failure occurs
without notice of any kind. Not later than two (2) Business Days after a Listing
Failure occurs, the Borrower shall pay to the Agent an amount equal to the sum
of the outstanding principal amount of the Loan, all accrued, unpaid interest
due through the prepayment date, breakage and all other Obligations.

SECTION 2.06. Increased Costs; Additional Interest. (a) If due to either (i) the
introduction of or any change (including, without limitation, any change by way
of imposition or increase of reserve or capital adequacy requirements, but not
including a change related to Indemnified Taxes, as such terms are defined in
Section 2.08 hereof) in, or in the interpretation of, any law or regulation, or
(ii) the compliance by the Lender with any guideline or request (not including
any guideline or request with respect to Indemnified Taxes, but including, with
respect to reserve and capital adequacy requirements, those applicable laws,
policies, guidelines and directives and interpretations in effect on the Closing
Date) from any central bank or other governmental authority, any agency of the
European Union or similar monetary or multinational authority, whether or not
having the force of law, there shall be any increase in the cost to, or
reduction in the return on capital of, any Lender in consequence of, any Lender
agreeing to make or making, funding or maintaining an Advance, then the Borrower
shall from time to time, upon demand by such Lender, pay to the Lender
additional amounts sufficient to indemnify such Lender against such increased
cost or reduction in the return on capital.

(b) If any Lender shall determine that reserves under Regulation D of the Board
of Governors of the Federal Reserve System, as in effect from time to time, are
required to be maintained by it in respect of, or a portion of its costs of
maintaining reserves under Regulation D is attributable to, one or more of its
Advances, such Lender shall give notice to the Borrower, together with a
certificate as described below in Section 2.06(c) and the Borrower shall pay to
such Lender additional interest on the unpaid principal amount of each such
Advance, payable on the same day or days on which interest is payable on such
Advance, at an interest rate per annum equal at all times during each Interest
Period for such Advance to the excess of (i) the rate obtained by dividing the
LIBO Rate or EURIBO Rate, as the case may be, for such Interest Period by a
percentage equal to 100% minus the Reserve Percentage (defined in the next
sentence), if any, applicable during such Interest Period over (ii) the LIBO
Rate or EURIBO Rate, as the case may be, for such Interest Period. The “Reserve
Percentage” for any such period, with respect to any Advance, means the maximum
reserve percentage applicable thereto under regulations issued from time to time
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, but not limited to, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to (i) liabilities
or assets consisting of or including eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time, and having a term equal to any such period, or
(ii) any other category of liabilities which includes deposits by reference to
which the interest rate on such Advance is determined and which have a term
equal to any such period.

(c) A certificate as to the amount of any such increased cost, increased
interest or reduced return under this Section 2.06, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error. Before making any demand under paragraph (a) or (b) of
this Section 2.06, the Lender shall designate as to itself a different lending
office if such designation would avoid the need for, or reduce the amount of
such increased cost or interest, and will not, in the sole reasonable judgment
of such Lender, be otherwise disadvantageous to it.

SECTION 2.07. Payments and Computations. (a) All payments by the Borrower or any
Guarantor, as the case may be, hereunder and under any instrument delivered
hereunder (except as otherwise provided in any such instrument) shall be made
not later than 12:00 noon New York City time on the day when due in lawful and
freely transferable Dollars to the Agent at the Agent’s office at 437 Madison
Avenue, New York, New York 10022, for the account of the Lending Office in same
day funds, provided that all payments of the principal of, and interest on, any
portion of the Advances denominated in Euros, and all other amounts payable
hereunder or under any such instrument in Euros, shall be paid when due by the
Borrower or any Guarantor, as the case may be, as herein or therein provided in
lawful and freely transferable Euros in same day funds. The Agent shall promptly
disburse to the Lenders funds of such type as it shall have received in the
manner provided by this Agreement.

(b) The Borrower and the Guarantors hereby authorize the Agent and each Lender,
if and to the extent payment is not made when due hereunder or under any
instrument delivered hereunder, to charge from time to time against any or all
of the Borrower’s or the Guarantors’ accounts with the Agent or such Lender, as
the case may be, the amount then due after expiry of all applicable grace
periods. The Agent and the Lenders agree that any amounts charged pursuant to
this Section 2.07(b) shall first be charged against the Borrower’s account with
the Agent or the Lender, as the case may be, and any unsatisfied amount shall be
charged against the Guarantors’ account(s) with the Agent or the Lender, as the
case may be.

(c) All computations of interest and fees shall be made by the Agent and the
Lenders on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such amount is payable.

(d) Whenever any payment to be made hereunder or under any instrument delivered
hereunder shall be stated to be due, or whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, such payment
shall be made, and the last day of such Interest Period shall occur, on the next
succeeding Business Day, and any such extension of time shall in all cases be
taken into account in the computation of payment of interest due hereunder or
otherwise; provided, however, if such extension would extend the maturity date
of any Advance or would cause such payment to be made, or the last day of any
Interest Period relating to a LIBO Rate Advance or EURIBO Rate Advance, as the
case may be, to occur, in a new calendar month, payment shall be made, and the
last day of any such Interest Period shall occur, on the next preceding Business
Day.

SECTION 2.08. Taxes.

(a) Tax Indemnity. Except to the extent provided in Section 2.08(b), the
Borrower shall pay, and shall indemnify, protect, defend and hold harmless the
Agent and each Lender (each, a “Tax Indemnitee”) from and against, any and all
taxes, fees, levies, imposts, duties, assessments, withholdings and other
charges (and all fines, penalties, interest and other additional charges
relating thereto) which are imposed by any government or other taxing authority
in any country or other jurisdiction or by any international or multinational
authority (“Taxes”) (regardless of how or when such Taxes are imposed by
applicable law), and which are imposed upon or with respect to, in connection
with, or as a result of any one or more of the transactions contemplated in the
Loan Documents, including (but not limited to) Taxes imposed on or with respect
to the following:

(i) the Collateral or any part thereof or any interest therein, or

(ii) the execution, delivery, filing, recording, presence, performance or
enforcement of any one or more of the Loan Documents, or

(iii) any amendment or other modification of any of the Loan Documents or any
waiver or consent with respect to any of the Loan Documents, or

(iv) the issuance, acquisition, ownership, holding, transfer or refinancing of
any of the Notes, or

(v) the payment, receipt or accrual of any amount paid or payable pursuant to
any Loan Document,

(collectively, “Indemnified Taxes”) and any loss, liability, cost or expense
incurred by or asserted against such Tax Indemnitee relating to any Indemnified
Taxes.

(b) Excluded Taxes. The Borrower shall have no obligation under Section 2.08(a)
to indemnify any Tax Indemnitee for any of the following Taxes (each an
“Excluded Tax”):

(i) any Tax which is imposed on the net income of such Tax Indemnitee by any
government or other taxing authority in any jurisdiction under the laws of which
such Tax Indemnitee is incorporated or otherwise organized or in which such Tax
Indemnitee has an office or other fixed place of business; provided that the
exclusion in this Section 2.08(b) shall not apply, with respect to any Tax
Indemnitee, to the following Taxes: (A) any Tax that is taken into account to
calculate the payment of any indemnity or other amount on an after-tax basis
pursuant to Section 2.08(d), or (B) any Tax to the extent that such Tax is a
result of, and would not have been incurred by such Tax Indemnitee but for, any
of the following: (1) the registration, operation, use, location or presence of
any Vessel or any other Collateral in the jurisdiction in which the government
or other taxing authority imposing such Tax is located (the “Taxing
Jurisdiction”), or (2) the organization of the Borrower or any Guarantor under
the laws of, or the presence of any place of business of the Borrower or any
Guarantor or any Affiliate of the Borrower or any Guarantor in, or any act or
activity of the Borrower or any Guarantor or any Affiliate or agent of the
Borrower or any Guarantor in, the Taxing Jurisdiction, or (3) the payment by or
on behalf of the Borrower or any Guarantor of any amount payable pursuant to any
Loan Document in or from the Taxing Jurisdiction, or (4) the execution,
delivery, filing, recording, performance or enforcement of any of the Loan
Documents in the Taxing Jurisdiction, or (5) any other connection between the
Taxing Jurisdiction and the Borrower or any Guarantor, or any Affiliate or agent
of the Borrower or any Guarantor, or any of the Collateral; or

(ii) any penalty, fine, addition to tax or interest imposed on such Tax
Indemnitee to the extent that such penalty, fine, addition to tax or interest is
caused by, and would not have been payable but for (A) the failure by such Tax
Indemnitee to file any Tax return which such Tax Indemnitee is required by
applicable law to file with respect to any Excluded Tax described in clause
(i) of this Section 2.08(b) before the time such penalty, fine, addition to tax
or interest (as the case may be) accrued with respect to such Tax return, or
(B) the failure by such Tax Indemnitee to pay any Excluded Tax described in
clause (i) of this Section 2.08(b) which such Tax Indemnitee is required by
applicable law to pay before the time such penalty, fine, addition to tax or
interest (as the case may be) began to accrue with respect to such Excluded Tax
payment.

(iii) any penalty, fine, addition to tax or interest imposed on such Tax
Indemnitee to the extent that such penalty, fine, addition to tax or interest is
caused by, and would not have been payable but for, (A) the failure by such Tax
Indemnitee to file any Tax return which such Tax Indemnitee is required by
applicable law to file with respect to any Tax, described Section 2.08(a), and
for which such Tax Indemnitee is seeking indemnity from Borrower or Guarantor,
before the time such penalty, fine, addition to tax or interest (as the case may
be) accrued with respect to such Tax return, or (B) the failure by such Tax
Indemnitee to pay any Tax described in Section 2.08(a), and for which such Tax
Indemnitee is seeking indemnity from Borrower or Guarantor, which such Tax
Indemnitee is required by applicable law to pay before the time such penalty,
fine, addition to tax or interest (as the case may be) began to accrue with
respect to such Tax payment provided however that this clause (iii) of this
Section 2.08(b) shall not be applicable to any Tax described in or arising
because of the conditions described in Section 2.08(b)(i)(B) or any Tax return
with respect to any Tax described in or arising because of the conditions
described Section 2.08(b)(i)(B).

(c) Withholding.

(i) If any Tax, monetary transfer fee or other amount is required by applicable
law, by any agreement, or otherwise, to be deducted or withheld from or with
respect to any amount payable pursuant to any of the Loan Documents to or for
the benefit of any Tax Indemnitee, the Borrower and the Guarantors shall pay to
such Tax Indemnitee such additional amount as shall be necessary to enable such
Tax Indemnitee to receive (actually or constructively), after such withholding
(including any withholding with respect to such additional amount), the amount
which such Indemnified Party would have received (actually or constructively) if
such withholding had not been required.

(ii) If the Borrower or any Guarantor is required by applicable law to make any
deduction or withholding with respect to any Tax from any payment by it pursuant
to any of the Loan Documents to or for the benefit of any Tax Indemnitee, the
Borrower or any Guarantor (as the case may be) shall (x) pay the amount required
to be deducted or withheld to the appropriate governmental authority or other
taxing authority in a timely and proper manner and (y) deliver to such Tax
Indemnitee, not later than 30 days after the date on which such payment is paid,
an original receipt issued by the relevant governmental authority or other
taxing authority (or other documentation reasonably acceptable to such Tax
Indemnitee) evidencing that the obligation described in clause (x) of this
sentence has been properly performed.

(d) Indemnities to be Paid on an After-Tax Basis. The amount of any indemnity
payable to or for the benefit of a Tax Indemnitee pursuant to Section 2.08(a)
and any additional amount payable to a Tax Indemnitee pursuant to
Section 2.08(c) shall be calculated so as to be sufficient to indemnify such Tax
Indemnitee for the amount of all Taxes required to be paid by such Tax
Indemnitee as a result of the receipt or accrual of such indemnity or additional
amount.

(e) Payments. The Borrower and the Guarantors (i) shall pay each Indemnified Tax
in a timely and proper manner directly to the relevant taxing authority to the
extent permitted by applicable law, (ii) shall pay any additional amount payable
pursuant to Section 2.08(c) together with the payment to which such additional
amount relates, and (iii) shall pay any indemnity payable to a Tax Indemnitee
pursuant to Section 2.08(a) in immediately available funds within ten (10)
Business Days after such Tax Indemnitee’s written demand therefor (which written
demand shall include or be accompanied by a description in reasonable detail of
the Indemnified Tax for which the indemnity is being demanded and the
calculation of the amount of the indemnity).

(f) Survival. All the obligations and liabilities of the Borrower and the
Guarantors under this Section 2.08 shall survive and remain in full force and
effect, notwithstanding the expiration or earlier termination of this Agreement
or any other Loan Document or the repayment of the Notes, until all such
obligations have been fully performed and all such liabilities have been paid in
full.

(g) (i) Each Lender (other than a Person that is (A) incorporated under the law
of any State of the United States of America or (B) a national banking
association organized under the law of the federal government of the United
States of America, each of which is referred to in this Section 2.08(g) as a
“U.S. Person”) shall deliver to the Agent and the Borrower, within twenty (20)
Business Days after the Closing Date (or, in the case of any Person (other than
a U.S. Person) that becomes a Lender after the Closing Date, within twenty
(20) Business Days after the date on which such Person becomes a Lender) a
completed and signed United States Internal Revenue Service Form W-8BEN, W-8ECI,
W-8EXP, or W-9, whichever is applicable (or applicable successor form)
evidencing that such Lender is entitled to exemption from, or a reduced rate of,
United States federal withholding tax on payments of interest to such Lender (or
to the Agent for the account of such Lender) pursuant to this Agreement and the
Notes, provided that such Lender is legally entitled to sign such form.

(ii) The Agent shall deliver to the Borrower, within twenty (20) Business Days
after a Person other than the Agent becomes a Lender, a completed and signed
United States Internal Revenue Service Form W-8IMY (or applicable successor
form) together with all attachments required by the instructions to such form.

(iii) Each Lender shall deliver to the Borrower such other certifications with
respect to the residence, domicile or location of the Lending Office of such
Lender as the Borrower may reasonably request from time to time, provided that
(A) such Lender is legally entitled to sign such certification, (B) such
Lender’s signing of such certification will not create a risk of adverse tax or
business consequence to such Lender, and (C) such Lender has received from the
Borrower all applicable forms and instructions (together with an English
translation of any such document that is in a language other than English).

SECTION 2.09. Evidence of Debt. The indebtedness of the Borrower resulting from
the Loan shall be evidenced by the Notes in favor of the Lenders issued by the
Borrower in the original, aggregate principal amount of Eighty Million Dollars
($80,000,000) delivered to the Agent. Book entries made by each Lender or the
Agent with respect to the Loan shall be conclusive and binding on the Borrower
absent manifest error, as to the existence, amounts, interest rates and
maturities of the Obligations of the Borrower.

SECTION 2.10. Fees. (a) Commencing on June 30, 2005 and on each September 30,
December 31, March 31 and June 30 prior to the Maturity Date and on the Maturity
Date (each a "Commitment Fee Payment Date”), the Borrower shall pay in arrears
to the Agent, solely for the account of each Lender, a non-refundable Commitment
fee (as to each Lender, its “Commitment Fee”) in the amount of 0.50% per annum
of the average daily undrawn, uncancelled portion of the total Commitments as
reduced from time to time in accordance with the terms hereof, for the period
(x) in the case of the initial Commitment Fee Payment Date, from and including
the Closing Date to but excluding June 30, 2005 and (y) in the case of each
subsequent Commitment Fee Payment Date, from and including the immediately
preceding Commitment Fee Payment Date to but excluding the Commitment Fee
Payment Date on which such payment is due. The Agent agrees to send an invoice
to the Borrower respecting the Commitment Fee due on each Commitment Fee Payment
Date, but failure to send an invoice shall not relieve Borrower of its
obligation to pay such Commitment Fee.

(b) The Borrower shall pay the Agent (i) on the Closing Date a non-refundable
arrangement fee in an amount mutually agreed in writing by the parties by an
arrangement fee letter dated the date hereof (the “Arrangement Fee”) and
(ii) upon syndication of the Transaction to banks or financial institutions not
affiliated with the Agent, and annually thereafter, in advance, an agency fee
for the account of the Agent in an amount mutually agreed in writing between the
Agent and Borrower by an agent’s fee letter dated March 10, 2005 (the “Agent’s
Fee”).

SECTION 2.11. Domicile of Advances. Each Lender may transfer and carry its pro
rata share Advances at, to or for the account of any branch office, subsidiary
or Affiliate of such Lender, provided that the Borrower shall not be responsible
for such costs arising under Section 2.06 or 2.08 resulting from any such
transfer (other than an “Excluded Transfer” as defined in this Section 2.11) to
the extent not otherwise applicable to such Lender prior to such transfer. For
purposes of this Section 2.11, an “Excluded Transfer” shall mean any transfer by
a Lender of its Advances to or for the account of any branch office, subsidiary
or Affiliate of such Lender, made, or required to be made, pursuant to
Section 2.05(c), Section 2.06(c), or any other requirement of this Agreement,
applicable law, or compliance by the Lender with any guideline or request from
any central bank or other governmental authority, any agency of the European
Union or similar monetary or multinational authority, whether or not having the
force of law, or any other transfer approved by the Borrower.

SECTION 2.12 Interest Rate Protection and Other Hedging Agreements. The Borrower
may at any time and from time to time on and after the date hereof enter into
one or more Interest Rate Protection Agreements or Other Hedging Agreements with
the Agent with respect to the Borrower’s Obligations hereunder. All obligations
of the Borrower under any such Interest Rate Protection Agreements or Other
Hedging Agreements shall be included in the term “Obligations” and secured by
the Loan Documents.

SECTION 2.13 Cash Collateral Accounts. At the sole discretion of the Agent from
time to time, the Agent may require the Borrower to establish and maintain at
its Lending Office, or such other office as the Agent shall determine in its
discretion, in the name of the Borrower but under the sole dominion and control
of the Agent, one or more cash collateral accounts (the “Cash Collateral
Accounts”). The Borrower shall, upon the direction and sole discretion of the
Agent, cause such amounts from the Collateral, including, without limitation,
any Vessel’s earnings, moneys and proceeds thereof to be deposited directly into
one or more Cash Collateral Accounts and shall from time to time make such
deposits as are required by the Agent hereunder. Borrower hereby pledges to the
Agent for the benefit of the Lenders, a Lien on and security interest in the
Cash Collateral Accounts and all sums at any time and from time to time on
deposit therein (the Cash Collateral Accounts, together with all sums on deposit
therein, being collectively referred to as the “Cash Collateral”), as collateral
security for the prompt payment in full when due, whether at stated maturity, by
acceleration or otherwise, of the Obligations. Borrower shall, at any time and
from time to time at its expense, promptly execute and deliver to the Agent any
further instruments and documents, and take any further actions, that may be
necessary or that the Agent may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Agent to exercise and enforce its rights and remedies hereunder with
respect to any Cash Collateral. Borrower shall not (i) sell or otherwise dispose
of any of the Cash Collateral, or (ii) create or permit to exist any Lien upon
any of the Cash Collateral except under the Loan Documents.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01. Conditions Precedent to the Initial Advance. The obligation of the
Lenders to make the first Advance is subject to the condition precedent that on
or before the Drawdown Date of the first Advance, the Agent shall have received
the following, each dated such day, in form and substance satisfactory to the
Agent and (except for the Notes) in sufficient copies for each Lender:

(a) The Notes payable to each of the Lenders, respectively.

(b) This Agreement duly executed by the Borrower and the Guarantors.

(c) The Mortgages on the Bahamas Vessels duly recorded by the Registrar of
Bahamian Ships at the Bahamas Maritime Authority in Nassau, Bahamas and the
related Deeds of Covenants duly executed by the relevant Guarantor, and the
Mortgages on the Bermuda Vessels duly recorded by the Bermuda Registrar of
Shipping at the Department of Maritime Administration in Hamilton, Bermuda, and
the related Deeds of Covenants duly executed by the relevant Guarantor.

(d) The Earnings Assignment duly executed by the Guarantors and the Borrower
respecting each Vessel together with notices of such assignment.

(e) The Insurance Assignment duly executed by the Guarantors respecting each
Vessel together with notices of such assignments.

(f) [not used]

(g) A Certificate of Registration and Transcript of Registrar for the Bahamas
Vessels issued by the Registrar of Bahamian Ships at the Bahamas Maritime
Authority in Nassau, Bahamas and the Certificate of Registration and Transcript
of Register for the Bermuda Vessels issued by the Bermuda Registrar of Shipping
at the Department of Maritime Administration in Hamilton Bermuda, in each case
stating that each Vessel is owned by the respective Guarantor and that there are
on record in such offices no mortgages, liens or other encumbrances on each
Vessel except the relevant Mortgage.

(h) a Certificate of Compliance in the form attached hereto as Exhibit F, a
Certificate of Solvency for the Borrower only in the form attached hereto as
Exhibit G, and certified copies of and the Memorandum and Articles of
Association and By-Laws, or equivalent documents of each of the Borrower and the
Guarantors.

(i) Certified copies of the resolutions of the Boards of Directors of the
Borrower and the Guarantors and shareholders consent (if necessary) approving
the Loan Documents, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Loan Documents.

(j) (i) A certificate of the secretary or the assistant secretary of the
Borrower and the Guarantors certifying the names and true signatures of the
officers of such Person, respectively, authorized to sign the Loan Documents and
any other documents to be delivered hereunder and (ii) a certificate of the
president or vice president (or the chairman or deputy chairman as applicable)
of each of the Borrower and the Guarantors stating that (x) the representations
and/or warranties contained in Section 4.01 are correct on and as of such
Drawdown Date, (y) no Default or Event of Default has occurred and is
continuing, or would result from such Advance or from the application of the
proceeds therefrom, and (z) and stating that no material adverse change has
occurred since December 31, 2004 in the business, operations, properties,
prospects or condition (financial or otherwise) of the Borrower or any
Guarantor, respectively. It shall be a further condition precedent that on each
Drawdown Date, the foregoing statements shall be true and the giving of the
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Advance shall constitute a representation and warranty by the Borrower that on
each Drawdown Date such statements are true.

(k) (i) A favorable opinion of in-house counsel of the Borrower or of Chiquita,
and the firm of Keating, Muething & Klekamp PLL, each acting as special counsel
to the Borrower and the Guarantors, substantially in the form of Exhibit F-1
hereto and as to such other matters as any Lender through the Agent may
reasonably request, (ii) a favorable opinion of Conyers Dill & Pearman, special
Bermuda counsel to the Borrower and the Guarantors, substantially in the form of
Exhibit F-2 hereto and as to such other matters as any Lender through the Agent
may reasonably request and (iii) a favorable opinion of Higgs & Johnson, special
Bahamas counsel to the Borrower, CDV Ltd. and CDY Ltd. in the form of
Exhibit F-3 hereto and as to such other matters as any Lender through the Agent
may reasonably request.

(l) (i) a favorable opinion of Appleby Spurling & Kempe, special Bermuda counsel
to the Agent, as to such other matters as any Lender through the Agent may
reasonably request, (ii) a favorable opinion of Messrs. Holland & Knight LLP,
special New York counsel to the Agent, as to such matters as any Lender through
the Agent may reasonably request and (iii) a favorable opinion of Harry B.
Sands, Lobosky & Company, special Bahamas counsel to the Agent, as to such
matters any Lender through the Agent may reasonably request.

(m) A report and opinion of an independent insurance broker satisfactory to the
Agent (who may be the Borrower’s broker) with respect to insurance on the
Vessels together with copies of the certificates of insurance and/or
certificates of entry with respect to all insurance required by the relevant
Mortgage, showing, among other things, the loss payee clause required by the
relevant Mortgage, in each case signed by the respective insurer or the duly
authorized broker thereof.

(n) A letter from the Process Agent, referred to and defined in Section 8.06 of
this Agreement, in which it agrees to act as Process Agent for the Borrower and
the Guarantors and to deliver forthwith to the Borrower and the Guarantors all
process received by it as such Process Agent.

(o) Evidence of payment by the Borrower and the Guarantors of all applicable
documentary stamp taxes (if any) payable in connection with the authorization,
execution and delivery of each of the Loan Documents, and the performance of the
transactions hereby or thereby contemplated, or an opinion of counsel that no
such taxes are payable.

(p) Evidence that the Borrower has paid to the Agent, and the Agent shall have
received, (i) the Arrangement Fee, and (ii) if applicable, the Agent’s Fee
payable to the Agent.

(q) Uniform Commercial Code Financing Statements and other appropriate financing
statements, Bermuda Companies Registry filings, or notices and consents, in each
case in form and substance acceptable to the Agent, duly executed, if
applicable, by the Borrower, the Guarantors or other appropriate Person, and
duly filed with the appropriate offices or registers as designated by the Agent,
and evidence that the Borrower and the Guarantors shall have done such other
acts requested by the Agent to create a perfected security interest or charge
having first priority in any collateral covered by a Loan Document.

(r) An undertaking from the relevant classification society as required under
Article II, Section 9 of each relevant Deed of Covenants constituting part of
each Mortgage.

(s) Evidence of confirmation of class respecting each Vessel issued not earlier
than 10 days prior to the first Drawdown Date.

(t) In addition, the following matters shall be true, correct and complete or
otherwise satisfactory to the Agent:

(i) since December 31, 2004, there shall have occurred no change in the
condition, operations, business, prospects, properties or assets of any
Guarantor or of the Borrower, which change in the opinion of the Agent or the
Majority Lenders is or will be materially adverse or gives reasonable grounds to
conclude that any of the Borrower or any Guarantor may not, or may be unable to,
perform or observe its respective obligations under the Loan Documents.

(ii) all approvals, authorizations, consents, notices to or registrations with
any governmental authority or agency in connection with the transactions
contemplated by the Loan Documents have been obtained and are in full force and
effect;

(iii) all corporate or other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by the Loan
Documents and the Transaction shall be satisfactory in form and substance to
each of the Lenders and the Agent and their counsel; and

(iv) the Agent and the Lenders shall have received such other approvals,
opinions, or documents as they may reasonably request.

SECTION 3.02. Conditions Precedent to Subsequent Advances. Each of the following
actions by the Borrower may be taken without independently satisfying the
conditions precedent set forth in this Section 3.02: (x) the nomination of each
Interest Period subsequent to the initial Interest Period or any change in the
Type of Advance, and (y) the conversion of all, but not less than all, of any
Advance denominated in one currency into the other currency (without an increase
in the outstanding amount of the Loan). The obligation of the Lenders to make
any Advance that results in an increase in the outstanding Loan pursuant to
Section 2.01 after the first Drawdown Date shall be subject to the further
conditions precedent that on or before the Drawdown Date of such Advance:

(a) The representations and warranties of the Borrower and each Guarantor set
forth in each Loan Document shall be true and correct in all material respects
on and as of the date of such Advance, except to the extent such representations
and warranties relate to an earlier date.

(b) At the time of and immediately after giving effect to such Advance, no
Default or Event of Default shall have occurred and be continuing and the Loan
shall not exceed the total Commitments applicable on and as of the date of such
Advance.

(c) The Agent shall have received a Notice of Borrowing meeting the requirements
of Section 2.02, a Certificate of Solvency of the Borrower only, and a
certificate of the president or vice president (or the chairman or deputy
chairman as applicable) of each of the Borrower and the Guarantors stating that
(x) the representations and/or warranties contained in Section 4.01 are correct
on and as of such Drawdown Date, (y) no Default or Event of Default has occurred
and is continuing, or would result from such Advance or from the application of
the proceeds therefrom, and (z) stating that no material adverse change has
occurred since December 31, 2004 in the business, operations, properties,
prospects or condition (financial or otherwise) of the Borrower or any
Guarantor, respectively.

(d) The Agent shall have received such other documentation and assurances as
shall be reasonably required by it in connection with the making of such
Advance.

The making of each Advance shall be deemed to constitute a representation and
warranty by the Borrower and the Guarantors on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section 3.02.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower and the Guarantors.
The Borrower and each Guarantor represents and warrants as follows:

(a) Due Existence; Compliance. The Borrower is a company duly incorporated,
validly existing and in good standing under the laws of Bermuda and has all
requisite corporate power and authority under such laws to own or lease and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted, and to execute, deliver and perform its obligations
under the Loan Documents, to which it is, or will be, a party. Each of the
Guarantors is a company duly incorporated, validly existing and in good standing
under the laws of Bermuda, and has all requisite corporate power and authority
to carry on its business as now conducted and as proposed to be conducted, and
to execute, deliver and perform its obligations under the Loan Documents, to
which it is, or will be, a party. Each of the Borrower and the Guarantors is
duly qualified or licensed to do business as a corporation or a foreign
corporation, as the case may be, and is in good standing, where applicable, in
all jurisdictions in which it owns or leases property (including vessels), or
proposes to own or lease property (including vessels), or in which the conduct
of its businesses, and the conduct of its businesses upon consummation of the
Transaction, requires it to so qualify or be licensed, except to the extent that
the failure to so qualify or be in good standing would have no material adverse
effect on the business, operations, properties, prospects or condition
(financial or otherwise) of the Borrower and the Guarantors or the ability of
any such Person to perform its obligations under any of the Loan Documents to
which it is or may be a party. Each of the Borrower and the Guarantors is in
compliance in all material respects with all applicable laws, rules, regulations
and orders.

(b) Corporate Authorities; No Conflicts. The execution, delivery and performance
by each of the Borrower and the Guarantors of this Agreement and the other Loan
Documents to which it is or will be, a party are within its corporate powers and
have been duly authorized by all necessary corporate and stockholder approvals
and (i) do not contravene its charters or by-laws or any law, rule, regulation,
judgment, order or decree applicable to or binding on each of the Borrower, the
Guarantors or their Subsidiaries and (ii) do not contravene, and will not result
in the creation of any Lien under, any provision of any contract, indenture,
mortgage or agreement to which any of the Borrower, the Guarantors or their
Subsidiaries is a party, or by which it or any of its properties are bound.

(c) Government Approvals and Authorizations. No authorization or approval
(including exchange control approval) or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by or enforcement against the Borrower
or any Guarantor of the Loan Documents (except such as have been duly obtained
or made and remain in full force and effect).

(d) Legal, Valid and Binding. Each of the Loan Documents is, or upon delivery
will be, the legal, valid and binding obligation of the Borrower and the
Guarantors, as the case may be, enforceable against the Borrower and the
Guarantors, as the case may be, in accordance with its terms (except as
enforcement may be limited by bankruptcy, moratorium, insolvency, reorganization
or similar laws generally affecting creditors’ rights as well as the award by
courts of relief in lieu of specific performance of contractual provisions).

(e) Marketable Title. Upon giving effect to the relevant Advance, each
respective Guarantor shall have good and marketable title to its relevant
Vessel, free and clear of any Liens, charges and encumbrances whatsoever except
for the lien of the respective Mortgage thereon and Liens, charges and
encumbrances expressly permitted by the terms of the respective Mortgage; the
Vessels CHIQUITA BELGIE and CHIQUITA DEUTSCHLAND will be each duly documented in
the name of CDV Ltd. in accordance with the laws of the Bahamas, the Vessels
CHIQUITA NEDERLAND and CHIQUITA SCHWEIZ will be each duly documented in the name
of CDY Ltd. in accordance with the laws of the Bahamas; the Vessels CHIQUITA
BREMEN and CHIQUITA ROSTOCK will be each duly documented in the name of BVS Ltd.
in accordance with the laws of Bermuda.

(f) Valid Mortgage. Upon execution, delivery and recording with the Registrar of
Bahamian Ships at the Bahamas Maritime Authority in Nassau, Bahamas of the
Mortgage for each Bahamas Vessel or at the Bermuda Registrar of Shipping at the
Department of Maritime Administration in Hamilton, Bermuda, of the Mortgage for
each Bermuda Vessel, as the case may be, each of the Mortgages shall create a
valid first priority ship mortgage and security interest in and on its
respective Vessel, enforceable against its respective Guarantor and all third
parties in accordance with applicable laws in the United States, the Bahamas and
Bermuda and shall secure the due payment and performance of all obligations of
the Borrower and the Guarantors under the Loan Documents.

(g) Valid Earnings Assignment. The Earnings Assignment, when executed and
delivered, will create valid and perfected first priority security interest in
the collateral described therein, enforceable in accordance with its terms
against the grantor thereof and all third parties upon notification of account
parties.

(h) Valid Insurance Assignment. The Insurance Assignment, when executed and
delivered, will create valid and perfected first priority security interest in
the collateral described therein, enforceable in accordance with its terms
against the grantor thereof and all third parties upon notice being given to
underwriters or protection and indemnity clubs and the consent of such
underwriters or clubs where policy provisions or club rules so provide.

(i) Vessel Insurances. Insurances respecting each Vessel meet the requirements
set forth in the deed of covenants constituting part of the respective Mortgage.

(j) No Place of Business in U.S. Neither the Borrower nor any Guarantor has a
place of business in the United States.

(k) Use of Proceeds. The proceeds of the Loan shall be used solely by the
Borrower and/or the Guarantors to finance their acquisition of the Vessels
CHIQUITA BELGIE, CHIQUITA DEUTSCHLAND, CHIQUITA NEDERLAND and CHIQUITA SCHWEIZ
or refinance their acquisition of the Vessels CHIQUITA BREMEN and CHIQUITA
ROSTOCK and for general corporate purposes (including, without limitation,
making dividends or other special distributions or inter-company loans to the
shareholder of the Borrower or other Affiliates of the Borrower to be used by
such Person and/or one or more of its Affiliates in connection with certain
acquisitions, provided any such acquisition shall have been approved by the
Agent). No proceeds of the Loan will be used to acquire any security in any
transaction which is subject to Sections 13 and 14 of the Securities Exchange
Act of 1934, as amended, of the United States.

(l) Best Interests of the Company. The Borrower has determined as of the date
hereof by virtue of its entering into the transactions contemplated hereby, that
its incurrence of liability hereunder and its execution and delivery of the Loan
Documents in respect of its liability hereunder (i) is in its own best
interests, (ii) does not leave it unable to pay its debts as they become due in
the ordinary course of business, (iii) will not leave it with debts which cannot
be paid from the present saleable value of its property, and (iv) will not
render it insolvent within the meaning of Section 101(32) of the United States
Bankruptcy Code and Section 271 of the New York Debtor and Creditor Law. Each of
the Guarantors has determined as of the date hereof by virtue of entering into
the transactions contemplated hereby, that its incurrence of liability hereunder
and its execution and delivery of the Loan Documents in respect of its liability
hereunder complies with subclauses (i) and (ii) of the preceding sentence
(modified so that “it” and “its” refers to each such Guarantor respectively).

(m) Ownership. (i) The Borrower directly or indirectly owns all issued and
outstanding shares of the capital stock of the Guarantors, and (ii) Chiquita
indirectly owns all issued and outstanding shares of the capital stock of the
Borrower.

(n) Financial Information. Each of (i) the certified, consolidated annual
unaudited financial statements as of December 31, 2004 of the Borrower, (ii) the
certified, consolidated annual unaudited financial statements as of December 31,
2004 of the Guarantors, and (iii) the related statements of operations of the
Borrower, the Guarantors and their Subsidiaries and statements of cash flows of
the Borrower and its Subsidiaries for the fiscal year or year to date period
then ended, as the case may be, copies of which have been furnished heretofore
by the Borrower and the Guarantors to the Agent, fairly present the consolidated
financial condition of the Borrower and the Guarantors and their respective
Subsidiaries as at such date and the results of the operations of the Borrower
and the Guarantors and their Subsidiaries for the period ended on such date, all
in accordance with GAAP consistently applied.

(o) Litigation. There is not pending nor, to the knowledge of the Borrower and
the Guarantors upon due inquiry and investigation, threatened any action or
proceeding affecting the Borrower or any Guarantor by or before any court,
governmental agency or arbitrator, which if adversely determined, could
reasonably be expected (i) to materially adversely affect the assets, business,
properties, prospects, operations or condition (financial or otherwise) of the
Borrower, the Guarantors and their Subsidiaries taken as a whole, or (ii) to
prohibit, limit in any way or materially adversely affect the consummation of
the transactions contemplated by the Loan Documents, including, without
limitation, the ability of the Borrower or any Guarantor to perform their
obligations under this Agreement or the Note.

(p) Immunities. None of the Borrower, any Guarantor, nor the property of any of
them, has any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) under the laws of the jurisdiction of
its organization.

(q) No Taxes. There is no Tax imposed (i) by Bermuda, the Bahamas, the State of
New York, the State of Ohio, or any political subdivision or other taxing
authority of any of the foregoing, in connection with the execution, delivery,
filing, recording or enforcement of this Agreement, the Note, any other Loan
Document or any other document to be furnished hereunder or thereunder, except
in connection with the recordation of (A) the Mortgages by the Registrar of
Bahamian Ships at the Bahamas Maritime Authority with respect to the Bahamas
Vessels and by the Bermuda Registrar of Shipping with respect to the Bermuda
Vessels and (B) Companies Registrar fees in Bermuda or (ii) by Bermuda, the
Bahamas, the State of New York, the State of Ohio, any political subdivision or
other taxing authority of any of the foregoing, or by the United States of
America, on any payment to be made by the Borrower or any Guarantor pursuant to
this Agreement or the Note or any other Loan Document, other than Excluded
Taxes.

(r) No Filing. To ensure the legality, validity, enforceability or admissibility
in evidence of any of the Loan Documents in each of Bermuda, the Bahamas and the
State of New York, it is not necessary that any of the Loan Documents, or any
other document related to any thereof, be filed or recorded with any court or
other authority in such jurisdiction, or that any Tax be paid on or with respect
to any of the Loan Documents except to the extent provided in (q) above (other
than the filings of the Mortgages and the payment of any Tax or filing fee
contemplated hereby).

(s) No Defaults. There does not exist (i) any event of default, or any event or
condition that with notice or lapse of time or both would constitute an event of
default, under any agreement to which the Borrower or any Guarantor is a party
or by which any of them may be bound, or to which any of their properties or
assets may be subject which default would have a material adverse effect on any
of the Borrower or any Guarantor, or would materially adversely affect its
ability to perform its respective obligations under this Agreement or any Note
or any Loan Document, or (ii) any event which is or would result in a Default or
Event of Default.

(t) Margin Regulations. No part of the proceeds of the Loan will be used for any
purpose that violates the provisions of any of Regulations T, U or X of the
Board of Governors of the Federal Reserve System or any other regulation of such
Board of Governors. None of the Borrower, any Guarantor nor any of their
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, within the meaning of Regulations T, U and
X issued by the Board of Governors of the Federal Reserve System.

(u) Investment Company Act. Neither the Borrower nor any Guarantor is an
“investment company” or a company “controlled” by an “investment company” (as
each of such terms is defined or used in the Investment Company Act of 1940, as
amended).

(v) Taxes Paid. (i) Each of the Borrower, the Guarantors and their Subsidiaries
(A) has filed or caused to be filed, or has received from the relevant
governmental authorities an extension of time to file, all material Tax returns
which are required to have been filed, and (B) has paid all Taxes shown to be
due and payable on said returns or extension requests or on any material
assessments made against it or any of its properties, and all other material
Taxes imposed on it or any of its properties by any governmental authority
(other than those the amount or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which appropriate
reserves in conformity with GAAP have been provided on its books); and (ii) no
material Tax liens have been filed and no material claims are being asserted
with respect to any such Taxes other than those the amount or validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which appropriate reserves in accordance with GAAP have been provided
on its books. The charges, accruals and reserves in the accounting records of
each of Chiquita, the Borrower, the Guarantors and their Subsidiaries with
respect to Taxes are adequate and are included in the liabilities for Taxes in
the financial statements of Chiquita, the Borrower, the Guarantors and their
Subsidiaries described in Section 4.01(n) or in the notes thereto.

(w) Disclosure. No representation, warranty or statement made or document or
financial statement provided by the Borrower, the Guarantors or any of their
Affiliates or Subsidiaries, in or pursuant to this Agreement or the Note, or in
any other document furnished in connection therewith, is untrue or incomplete in
any material respect or contains any misrepresentation of a material fact or
omits to state any material fact necessary to make any such statement herein or
therein not misleading.

(x) Good Title. The Borrower and the Guarantors have good title to their
properties and assets, except for (i) as permitted under this Agreement,
existing or future Liens, security interests, mortgages, conditional sales
arrangements and other encumbrances either securing Indebtedness or other
liabilities of the Borrower or any Guarantor, or which the Borrower or any
Guarantor in their reasonable business judgment have determined would not be
reasonably expected to materially interfere with the business or operations of
the Borrower or any Guarantor as conducted from time to time, and (ii) minor
irregularities therein which do not materially adversely affect their value or
utility.

(y) ERISA. Neither the Borrower nor any Guarantor nor any Subsidiary of the
Borrower or any Guarantor sponsors, maintains, makes contributions to, or is
required to make contributions to (or formerly sponsored, maintained, made
contributions to, or was required to make contributions to), any Plan or any
Multiemployer Plan. Schedule 4.01(y) is a complete and accurate list of all
Plans and Multiemployer Plans with respect to any employees of any ERISA
Affiliate of the Borrower or any Guarantor. The ERISA Affiliates of Borrower and
any Guarantor are in compliance with all applicable provisions and requirements
of ERISA and the Code with respect to each Plan and Multiemployer Plan and have
performed all their obligations under each Plan and Multiemployer Plan. No
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Plan or Multiemployer Plan or any trust established under
Title IV of ERISA (other than required contributions) has been or is expected to
be incurred by any ERISA Affiliate of the Borrower or any Guarantor. No ERISA
Event has occurred or is reasonably expected to occur that (i) could reasonably
be expected to materially adversely affect the assets, business, properties,
prospects, operations or condition (financial or otherwise) of the Borrower, any
Guarantor or any of their respective ERISA Affiliates, or (ii) has resulted in,
or could reasonably be expected to result in, the incurrence by the Borrower or
any Guarantor or any of their respective ERISA Affiliates of a material
liability. Except to the extent disclosed in Schedule 4.01(y), the present value
of the aggregate accrued benefit liabilities under each Plan (determined as of
the end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Plan) did not exceed the aggregate fair market value of the assets of such Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of the ERISA Affiliates
of the Borrower and the Guarantors for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with the potential liability of the ERISA Affiliates of the Borrower
and the Guarantors for a complete withdrawal from all other Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA, is zero.

(z) Solvency. The Borrower is Solvent. The Borrower will be Solvent on each
Drawdown Date. Each of the Guarantors will not be left unable to pay its debts
as they fall due on each Drawdown Date by virtue of the transactions
contemplated hereby.

(aa) Environmental Compliance. The Borrower and the Guarantors are to the best
of their knowledge in compliance, in all material respects, with all
environmental laws and regulations.

(bb) Payment Restrictions Affecting Subsidiaries. There does not exist any
consensual encumbrances or restriction on the ability of any Subsidiary of the
Borrower to (i) pay dividends or make any other distributions on such
Subsidiary’s capital stock or pay any Indebtedness owed to the Borrower, any
Guarantor or any of their Subsidiaries or (ii) make loans or advances to the
Borrower, any Guarantor or any of their Subsidiaries.

ARTICLE V

COVENANTS; GUARANTY

SECTION 5.01. Affirmative Covenants. So long as an Advance or any other
Obligation shall remain unpaid, or any Lender shall have any Commitment under
this Agreement, unless the Agent on behalf of the Lender shall otherwise consent
in writing in accordance with Section 7.04:

(a) Compliance with Laws. Each of the Borrower and the Guarantors shall comply,
and cause each of its Subsidiaries to comply, in all material respects with all
applicable laws, rules, regulations and orders, and to pay when due all Taxes
imposed upon it or upon its property, except to the extent contested in good
faith by appropriate proceedings and for which adequate reserves in conformity
with GAAP have been provided.

(b) Use of Proceeds. The Borrower shall use all proceeds of the Loan as set
forth in Section 4.01(k), provided that neither the Agent nor any Lender shall
have any responsibility as to the use of such proceeds.

(c) Financial Information; Defaults.



  (i)   The Borrower and the Guarantors shall promptly inform the Agent of any
event which is or may become a default or breach of the Borrower’s obligations,
respectively, under the Loan Documents or result in a Default or Event of
Default;



  (ii)   As soon as the same become available, but in any event within one
hundred twenty (120) days after the end of each of its fiscal years, the
Borrower shall deliver to the Agent on behalf of the Lenders (w) certified,
consolidated unaudited annual financial statements (with notes describing
accounting policies, property, plant and equipment and debt), substantially in
the form heretofore delivered to the Agent, of the Borrower and (x) the
certified, consolidated unaudited annual financial statements, substantially in
the form heretofore delivered to the Agent, of the Guarantors. All such
financial statements of the Borrower and the Guarantors shall set forth, in
comparative form the corresponding figures for the preceding fiscal year
(excluding, as to any Subsidiary acquired after the Closing Date, corresponding
information for the period preceding its acquisition); all such unaudited
financial statements of the Borrower shall be accompanied by a report from an
independent certified public accountant of recognized national standing
acceptable to the Agent, substantially in the form, previously delivered to the
Agent, all such unaudited financial statements of the Borrower and the
Guarantors shall be accompanied by a certificate of a senior financial officer
of such Person, which certificate shall state that such financial statements
fairly present the financial condition and results of the operation of such
Person and its Subsidiaries, as at the end of, and for, such period (subject to
normal year end audit adjustments) in accordance with GAAP, consistently
applied;



  (iii)   As soon as the same become available and in any event within sixty
(60) days after the end of each of the first three fiscal quarters of each of
its fiscal years, the Borrower shall deliver to the Agent on behalf of the
Lenders certified consolidated unaudited quarterly financial statements of the
Borrower and the Guarantors. All such financial statements shall be accompanied
by a certificate of a senior financial officer of such Person which certificate
shall state that such financial statements fairly present the financial
condition and results of the operations of such Person and its Subsidiaries, as
at the end of, and for, such period (subject to normal year end audit
adjustments) in accordance with GAAP, consistently applied;



  (iv)   Together with the financial statements to be delivered to the Agent on
behalf of the Lenders from time to time pursuant to, and at the times specified
in, clauses (ii) and (iii) of this Section 5.01(c), (a) the Borrower shall
deliver to the Agent a certificate of a President, Executive Vice President or
Vice President (or the chairman or deputy chairman as applicable) of the
Borrower, substantially in the form of Exhibit F, which certificate shall
(x) state that the consolidated financial condition and operations the Borrower,
and its respective Subsidiaries are such as to be in compliance with all of the
provisions of Sections 5.01(d) of this Agreement, (y) set forth in reasonable
detail the computations necessary to determine whether the provisions of
Sections 5.01(d) have been complied with, and (z) state that no Default or Event
of Default has occurred and is continuing, and (b) each Guarantor shall deliver
to the Agent a certificate of a President or Vice President of each Guarantor,
which certificate shall state that no Default or Event Default has occurred and
is continuing;



  (v)   Promptly, and in any event within five (5) Business Days upon the
occurrence thereof (except as may otherwise be expressly provided herein or in
any other Loan Document), the Borrower and the Guarantors will notify the Agent
in the event if:

(A) any Default or Event of Default has occurred and is continuing;



  (B)   the Borrower or any Guarantor shall use any name other than its name
appearing on the signature line of this Agreement;



  (C)   there is instituted a claim or suit against the Borrower or any of its
Subsidiaries, in any federal, state, local or foreign court or tribunal or
before any commission or any regulatory body (federal, state, local or foreign),
that may expose the Borrower or any of its Subsidiaries to liability in excess
of $5,000,000 (or its equivalent), if such liability is not covered by
insurance;



  (D)   any asset or property owned or used by the Borrower of any of its
Subsidiaries is materially damaged or destroyed, or suffers any other loss or is
condemned, confiscated or otherwise taken, in whole or in part, or the use
thereof is otherwise diminished so as to render impracticable or unreasonable
the use of such asset or property as in effect immediately prior to such
condemnation, confiscation or taking, and, in any case, the amount of the
damage, destruction, loss or diminution in value of the assets of the Borrower,
on a consolidated basis, exceeds $5,000,000 in aggregate in any fiscal year, if
such amount is not covered by insurance;



  (E)   any order, judgment or decree in excess of $5,000,000 shall have been
entered against the Borrower or any of its Subsidiaries, or any of their
respective properties or assets and such judgment shall not have been dismissed
or stayed within thirty (30) days of the date thereof;



  (F)   the Borrower or Chiquita shall have received a notice of default under
any agreement relating to Indebtedness of the Borrower or of Chiquita as
described in paragraph (g) of Section 6.01; or



  (G)   the Borrower or any Guarantor shall have received any claim from any
governmental authority or any third party, asserting any damages, claims, rights
of recovery, rights of contribution, or remediation obligation arising under any
environmental, health or safety laws, rules or regulations (hereinafter in this
paragraph (G), “Environmental Claims”), that may result in liability or cost to
the Borrower, or to any of its Subsidiaries, or to any of their respective
properties or assets, of $5,000,000 (Five Million Dollars) or more, singly or in
the aggregate. “Environmental Claims” for purposes of this paragraph (G) shall
include, but not be limited to, any and all claims, demands, actions, causes of
action, information requests, notices of violation, notices of non-compliance,
complaints, judgments, suits, proceedings, obligations, liabilities, losses,
damages, costs and expenses (including attorneys’ and environmental consulting
or expert fees), of any kind or nature, whether administrative, civil or
criminal, threatened, alleged, asserted, instituted, commenced, brought,
prosecuted or otherwise made; and



  (vi)   From time to time on request, the Borrower and the Guarantors shall
furnish the Agent with such information and documents and provide the Agent
access to the books, records and agreements of the Borrower and the Guarantors,
as the Agent or any of the Lenders, acting through the Agent, may reasonably
require. All certificates, materials and documents to be furnished by the
Borrower and the Guarantors under this Section 5.01(c) shall be provided to the
Agent in such number of copies as the Agent may reasonably request and shall be
furnished promptly by the Agent to the Lenders.

(d) Financial Covenants. The Borrower and the Guarantors, respectively, shall
ensure that, tested quarterly on the last day of each fiscal quarter:



  (i)   the Tangible Net Worth of the Borrower and its Subsidiaries, shall be at
all times not less than Two Hundred Seventy-Five Million Dollars ($275,000,000);
and



  (ii)   the ratio of the Consolidated Total Debt of the Borrower and its
Subsidiaries, to the Consolidated Total Capitalization of the Borrower and its
Subsidiaries shall at all times be no greater than 0.60 to 1.00;

(e) Corporate Existence, Mergers. (i) The Borrower shall preserve and maintain
in full force and effect its corporate existence and rights and those of its
Subsidiaries, and not merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, or acquire all or substantially all of the assets of,
any Person or permit any of its Subsidiaries to do so, except that (w) any
Subsidiary (other than the Guarantors) of the Borrower may merge or consolidate
with or into the Borrower if the surviving entity is the Borrower, or transfer
assets to, or acquire assets of the Borrower so long as such assets do not
constitute all or substantially all of the assets of the Borrower, (x) any
Subsidiary (other than the Guarantors) of the Borrower may merge or consolidate
with or into, or transfer assets to, or acquire assets of, any other Subsidiary
of the Borrower, (y) the Borrower and its Subsidiaries (other than the
Guarantors) may acquire all or substantially all of the assets of any Person if
the surviving entity is the Borrower or such Subsidiary, as the case may be, and
(z) the Borrower may merge or consolidate with any Persons and any Person may,
acquire all of the assets of, the Borrower, provided however with respect to
(z), (1) that no Default or Event of Default has occurred and is continuing or
would result upon giving effect to any such merger, consolidation or
acquisition, (2) the surviving entity shall by an instrument in writing
satisfactory to the Agent and the Lenders, assume all of the obligations of the
Borrower under this Agreement and appropriate amendments shall be executed and
delivered respecting the Loan Documents as the Agent reasonably may request, and
(3) upon request, the Borrower and the Guarantors shall deliver or cause to be
delivered opinions of counsel in form and substance, and by counsel,
satisfactory to the Agent and the Lenders with respect to such matters referred
to above and the continuing validity and priority of the Security Documents and
such other instruments and things as the Agent may reasonably require, and
provided further that no such merger, consolidation or acquisition shall be
permitted if, in the sole reasonable opinion of the Agent and the Lenders, such
merger, consolidation or acquisition will, or may be reasonably expected to,
materially, adversely affect the rights or remedies of the Agent or Lenders
under the Loan Documents, the value of any Collateral, or will be or may
otherwise reasonably be expected to be, materially disadvantageous to the Agent
or any Lender.

(ii) Without the prior written consent of the Agent, each Guarantor shall not,
and the Borrower shall not permit any Guarantor to, merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets of, any Person.

(f) Vessel Title and Registration. Each Guarantor shall neither sell or
otherwise transfer title to any Vessel owned by it to any Person, nor change the
flag or the home port of any Vessel owned by it without the prior consent of the
Agent, (such consent not to be unreasonably withheld) provided that each
Guarantor may transfer title to any Vessel owned by it to a wholly-owned
subsidiary of the Borrower duly organized and existing under the laws of Bermuda
if at such Guarantor’s sole expense, in form and substance satisfactory to the
Agent, and with the effect of putting the Lenders and the Agent in a position
substantially equivalent to the position each had prior to such transfer and/or
change of flag, (i) the Borrower and the Guarantors execute and deliver
amendments to the Loan Documents that the Agent reasonably may request, (ii) the
Borrower and the Guarantors execute and deliver such other documents,
certificates and agreements that the Agent reasonably may request, and (ii) the
Borrower provides the Agent with a legal opinion from a law firm satisfactory to
the Agent stating, inter alia, that the Loan Documents remain valid and
enforceable, that the Agent maintains or receives a security position at least
equivalent to the security position of the Agent immediately prior to such
transfer and/or change of flag and containing such other opinions as the Agent
reasonably may request.

(g) Masters’ Undertakings. The Borrower will promptly deliver to the Agent the
written acknowledgment and undertaking by the master of each Vessel that a
certified copy of the Mortgage of such Vessel has been placed and will remain
aboard such Vessel and the notices required thereby have been and will remain
posted.

(h) The Guarantors’ Interest; the Borrower’s Parent. At all times, all of the
issued and outstanding shares of the capital stock of each of the Guarantors
shall be owned directly by the Borrower. At all times, all of the issued and
outstanding shares of the capital stock of the Borrower shall be owned directly
or indirectly by Chiquita.

(i) Indebtedness. The Borrower will keep the Guarantors free and clear of any
Indebtedness, except Indebtedness created in the ordinary course of business or
permitted by Section 5.02(a) or (b).

(j) Solvency. The Borrower will cause each Guarantor to be and continue to be
able to pay its debts as they become due in the ordinary course of business.

(k) ERISA Events. As soon as reasonably possible (and in any event within ten
Business Days) after the Borrower or any Guarantor or any of their respective
ERISA Affiliates has actual knowledge or reason to know that any material ERISA
Event has occurred, the Borrower shall deliver to the Agent a statement signed
by the chief financial officer of any Guarantor describing the ERISA Event and
the action, if any, that has been taken or will be taken with respect thereto
and any action taken or threatened by the Internal Revenue Service, the United
States Department of Labor or the PBGC with respect thereto. The Borrower shall
deliver or cause to be delivered to the Agent, as soon as reasonably possible
(and in any event within ten Business Days) after the filing or receipt thereof,
copies of all reports and notices which the Borrower or any Guarantor or any of
their respective ERISA Affiliates files under ERISA with the Internal Revenue
Service, the PBGC, the United States Department of Labor or the sponsor of a
Multiemployer Plan, or which the Borrower or any Guarantor or any of their
respective ERISA Affiliates receives from the PBGC or the sponsor of a
Multiemployer Plan relating to any ERISA Event, any Withdrawal Liability, any
actual or expected reorganization (within the meaning of Title IV of ERISA) of
any Multiemployer Plan, or any termination of a Multiemployer Plan (within the
meaning of Title IV of ERISA).

(l) Vessel Charters. The Borrower or the respective Guarantor, as the case may
be, at all times shall maintain, continue and renew its use of the Vessels by
promptly executing contracts of affreightment or time charters with Chiquita,
Chiquita International Limited, the Borrower, the other Guarantors or any
Subsidiaries in relation to the Vessels in substantially the same manner as
existing on the date hereof and in form and substance reasonably satisfactory to
the Agent. No charter, contract of affreightment or other usage contract for a
period in excess of twelve (12) months (including renewals) respecting any
Vessel shall be entered into by one of the entities described in the preceding
sentence as chartered owner and an entity not an Affiliate of Chiquita without
the prior written consent of the Agent, and such charter, contract of
affreightment or other usage contract shall be assigned to the Agent pursuant to
the deed of covenants constituting part of the relevant Mortgage.

(m) Marketable Title. Each respective Guarantor shall have good and marketable
title to its relevant Vessel, free and clear of any Liens, charges and
encumbrances whatsoever except for the lien of the respective Mortgage thereon
and Permitted Liens; the Vessels CHIQUITA BELGIE and CHIQUITA DEUTSCHLAND will
be each duly documented in the name of CDV Ltd. in accordance with the laws of
The Commonwealth of The Bahamas, the Vessels CHIQUITA NEDERLAND and CHIQUITA
SCHWEIZ will be each duly documented in the name of CDY Ltd. in accordance with
the laws of The Commonwealth of The Bahamas; the Vessels CHIQUITA BREMEN and
CHIQUITA ROSTOCK will be each duly documented in the name of BVS Ltd. in
accordance with the laws of Bermuda.

(n) Further Assurances. The Borrower shall, from time to time upon the request
of any Lender, accept for cancellation any Note or Notes held by and payable to
such Lender, and thereupon the Borrower shall execute and deliver to such
Lender, payable to it and its registered assigns, a substitute Note or Notes in
like form and total aggregate amount and currency as the canceled Note or Notes,
but in any denomination not smaller than One Million Dollars ($1,000,000) (or
its equivalent in Euros) or such lesser amount as such Lender may request as
shall constitute the outstanding principal of all outstanding Notes held by such
Lender. The Borrower and the Guarantors shall do all things necessary to
maintain each of the Loan Documents as legal, valid and binding obligations,
enforceable in accordance with their respective terms by the Agent and the
Lenders. The Borrower and the Guarantors shall take such other actions and
deliver such instruments as may be necessary or advisable, in the opinion of the
Agent on behalf of the Lenders to protect the rights and remedies of the Agent
and the Lenders under the Loan Documents.

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
shall remain unpaid or any Lender shall have any Commitment, unless the Agent on
behalf of the Lenders shall otherwise consent in writing in accordance with
Section 7.04:

(a) Indebtedness. No Guarantor will create or suffer to exist, and the Borrower
will not permit the Guarantors to create or suffer to exist, any Indebtedness of
such Guarantor other than (i) the Indebtedness evidenced by the Notes guarantied
hereunder, (ii) Indebtedness of the Guarantors to the Borrower (on an unsecured
basis), (iii) other Indebtedness of all Guarantors for the deferred purchase
price of property or services not exceeding Five Hundred Thousand Dollars
($500,000) (or its equivalent in another currency) in the aggregate, and
(iv) Indebtedness under Interest Rate Protection Agreements and Other Hedging
Agreements permitted pursuant to Section 2.12.

(b) Lease Obligations. No Guarantor will create or suffer to exist, any
obligations of such Guarantor for the payment of rental for any property
(including vessels) under leases, charters or agreements to lease having a term
of one year or more which would cause the direct or contingent liabilities of
all Guarantors on a consolidated basis, in respect of all such obligations to
exceed One Hundred Thousand Dollars ($100,000) (or its equivalent in another
currency) payable in any period of 12 months.

(c) Stock of Guarantors. The Borrower will continue to be the sole direct owner
of all issued and outstanding stock of each Guarantor and will not transfer,
pledge or otherwise lien or encumber any stock of any Guarantor except in favor
of the Agent.

(d) Limitation on Payment Restrictions Affecting Subsidiaries. Neither any
Guarantor nor the Borrower shall create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction (other than those
contained in or permitted by or through any other provision of this Agreement,
including those contained in documents existing on the Closing Date evidencing
Indebtedness permitted by any of the foregoing) on the ability of any Subsidiary
to (i) pay dividends or make any other distributions on such Subsidiary’s
capital stock or pay any Indebtedness owed to the Borrower, any Guarantor or any
of their Subsidiaries, (ii) make loans or advances to the Borrower, any
Guarantor or any of their Subsidiaries, or (iii) transfer any of its property or
assets to the Borrower, any Guarantor or any of their Subsidiaries, except with
respect to (iv) in the cases of the Borrower and its Subsidiaries other than the
Guarantors (the “Other Subsidiaries”), to the extent required to secure the
Indebtedness of the Borrower or such Other Subsidiaries which Indebtedness is
not prohibited, directly or indirectly, by the terms of this Agreement.

(e) Transactions with Officers, Directors and Shareholders. Neither any
Guarantor nor the Borrower shall enter or permit any of their Subsidiaries to
enter into any transaction or agreement, including but not limited to any lease,
Capital Lease, purchase or sale of real property, purchase of goods or services,
with any Subsidiary, Affiliate or any officer, or director of the Borrower, any
Guarantor or of any such Subsidiary or Affiliate, or any record or known
beneficial owner of equity securities of any such Subsidiary, any known record
or beneficial owner of equity securities of any such Affiliate or the Borrower,
any Guarantor or any record or beneficial owner of at least five percent (5%) of
the equity securities of the Borrower or any Guarantor, except on terms that are
no less favorable to the Borrower or any Guarantor or the relevant Subsidiary
than those that could have been obtained in a comparable transaction by the
Borrower or any Guarantor or such Subsidiary with an unrelated Person and except
(a) between Subsidiaries or between the Borrower and a Subsidiary which are
consolidated for financial reporting purposes with the Borrower or any
Guarantor, respectively, and (b) any charter, time charter, sub-charter or
contract of affreightment relating to any of the Vessels between the Borrower
and any Guarantor, provided that, no such transaction described in clause
(a) and (b) shall have the effect of leaving the Borrower or any Guarantor with
insufficient cash to pay their obligations when due.

(f) Compliance with ERISA. Neither the Borrower nor any Guarantor nor any
Subsidiary of the Borrower or any Guarantor shall become a party to any
“prohibited transaction”, “reportable event”, “accumulated funding deficiency”
or “plan termination” (each within the meaning of ERISA and the Code) with
respect to any Plan or any Multiemployer Plan.

(g) Investment Company. Neither the Borrower nor any Guarantor shall be or
become an investment company subject to the registration requirements of the
Investment Company Act of 1940, as amended, or permit any Subsidiary to do so.

(h) Business. CDV Ltd. will not engage in any business or transaction of any
kind other than in connection with the ownership, chartering and operation of
the Vessels CHIQUITA BELGIE and CHIQUITA DEUTSCHLAND; CDY Ltd. will not engage
in any business or transaction of any kind other than in connection with the
ownership, chartering and operation of the Vessels CHIQUITA NEDERLAND and
CHIQUITA SCHWIEZ; BVS Ltd. will not engage in any business or transaction of any
kind other than in connection with the ownership, chartering and operation of
the Vessels CHIQUITA BREMEN and CHIQUITA ROSTOCK.

(i) Liens. The Borrower will not create or suffer to exist, or permit the
Guarantors to create or suffer to exist, any Lien (other than Permitted Liens),
upon or with respect to any of the Guarantors’ properties (other than the
Collateral), whether now owned or hereafter acquired. The Borrower will not
assign or permit the Guarantors to assign, any right to receive income, in each
case to secure any Indebtedness of any person or entity, other than as
contemplated by the Loan Documents, including the Security Documents.

(j) Charters. The Guarantors will not enter into any charter covering a Vessel
or any contract of affreightment of one year or more without the prior written
consent of the Agent and in accordance with Section 5.01(l); provided, however,
that notwithstanding the foregoing, the Guarantors shall be permitted to enter
into any charter, time charter, sub-charter or contract of affreightment with
the Borrower and/or Chiquita and/or Chiquita International Limited on such terms
as the parties thereto shall determine; provided, that, no such transaction
shall have the effect of leaving the Borrower or any Guarantor with insufficient
cash to pay its obligations when due; provided, further, that all such
transactions shall be assigned promptly to the Agent as Collateral. The
Guarantors will not take or permit any charterer to take any action in
connection with any charter of a Vessel that would impair the security interests
of the Lenders created by the Security Documents.

(k) Place of Business, Etc. Neither the Borrower nor any Guarantor will maintain
a place of business in the United States or keep, or permit to be kept, any
records concerning its charters or its freights and hires in the United States
(and thereafter advance written notice of any change thereto), without first
(i) promptly giving the Agent advance written notice thereof and (ii) executing
and filing Uniform Commercial Code financing statements, in form and substance
satisfactory to the Agent, in such jurisdiction or jurisdictions as the Agent
shall request.

(l) Organizational Documents. Neither the Borrower nor any Guarantor shall amend
its memorandum or articles of association (or similar charter documents) or
by-laws (except for such amendments as shall not adversely affect the rights and
remedies of the Agent or any Lender).

(m) No Security Impairment. None of the Borrower or any Guarantor shall take or
permit to be taken, or fail to take, any action that would result in any Lien
accruing against any of the Collateral except for Permitted Liens.

SECTION 5.03. Guaranty. (a) In consideration of the premises above stated and in
order to induce the Agent and the Lenders to enter into this Agreement and the
other Loan Documents and to make the Advances hereby contemplated, each
Guarantor hereby unconditionally and irrevocably guarantees the punctual payment
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for the Loan, any Interest Rate Protection Agreement,
any Other Hedging Agreement, fees, expenses or otherwise, and agrees to pay any
and all expenses (including reasonable counsel fees and reasonable expenses)
incurred by any of the Agent or any Lender in enforcing any rights under this
Section 5.03 or any of the Loan Documents.

(b) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Agent or the Lenders under
this guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor so as to
maximize the aggregate amount paid to the Agent or any Lender (up to the amount
of the payment so required to be made) under or in respect of the Loan
Documents.

(c) Each Guarantor, the Agent and each Lender, hereby confirms that it is the
intention of all such Persons that this guaranty and the obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for the
purposes of Section 548 of Title 11 of the U.S. Code, or any similar foreign,
federal or state law for the relief of debtors, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this guaranty and the
obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Agent, each Lender and each Guarantor hereby irrevocably agree that the
maximum amount recoverable hereunder from each Guarantor shall be the maximum
amount that does and will not constitute a fraudulent transfer or conveyance,
after accounting for the contributions to be made in accordance with the terms
of Section 5.03(b).

(d) Each Guarantor waives promptness, diligence and any notice of the acceptance
of the guaranty in this Section 5.03. Each Guarantor agrees to make payment of
the Obligations immediately upon notice by the Agent or any Lender of
non-payment by the Borrower of any Obligations.

(e) Each Guarantor hereby agrees that this guaranty will not be discharged by
any corporate reorganization, liquidation, dissolution, merger or acquisition of
any Guarantor or any of its Subsidiaries, the Agent or any Lender or by any
other alteration of the corporate existence or structure of the Borrower, any
Guarantor or any of its respective Subsidiaries, the Agent or any Lender, or by
any bankruptcy, insolvency or reorganization of the Borrower, any Guarantor or
any of its respective Subsidiaries, the Agent or any Lender.

(f) Each Guarantor consents that the Borrower, the Agent, the Lenders, and each
other Guarantor may, without notice to it and without affecting such Guarantor’s
obligations hereunder, modify, amend or alter or permit to be modified, amended
or altered, any terms of the Loan Documents or any other document, grant any
extension or other indulgence with respect thereto, or omit to take, in the
discretion of the Borrower, the Agent, the Lenders, or any other Guarantor, any
action permitted under the foregoing documents or any other instrument relating
to the Obligations.

(g) This guaranty is a guaranty of payment, not of collection, and neither the
Agent nor any Lender shall be required, prior to any demand on, or payment by
each Guarantor, to make any demand upon or pursue or exhaust any of its rights
or remedies against the Borrower, any other Guarantor, any other guarantor or
any other Person or any other security or the Collateral or any other collateral
held with respect to any of the Obligations or otherwise.

(h) The liability of each Guarantor hereunder is, to the maximum extent
permitted by applicable law, irrevocable, absolute and unconditional and is not,
and shall not be, affected or impaired by (a) any other guarantee or undertaking
of any Guarantor or any other Person as to the Obligations, (b) any payment on,
or in reduction of, any such other guarantee or undertaking, (c) the
termination, revocation or release of any Obligations hereunder or of any other
Guarantor or any other guarantor, (d) any payment made to the Agent or any
Lender on the Obligations which the Agent or any Lender repays to any Person
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, (e) the termination, release,
modification or amendment of, or any waiver granted under any Loan Document or
in respect of any Collateral, or (f) any other fact or circumstance which would
excuse the obligation of any Guarantor or surety; and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, fact or circumstance.

(i) This guaranty shall continue to be effective in accordance with its terms,
or be reinstated, as the case may be, if at any time payment of or with respect
to any of the Obligations is rescinded or must otherwise be restored or returned
by the Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, any Guarantor or any of their
Subsidiaries or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower, any
Guarantor or any of their Subsidiaries or any substantial part of its property,
or otherwise, all as though such payments had not been made.

(j) Each Guarantor’s obligations hereunder shall not be released, discharged or
in any way affected by the invalidity or unenforceability of the Loan Documents,
or the unenforceability of the Obligations or any document or instrument
relating thereto, or any exchange, release or non-perfection of any Collateral,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations.

(k) This guaranty shall continue in full force and effect and be binding upon
each Guarantor, its successors and assigns, until payment in full of all of the
Obligations.

(l) Each Guarantor, for the exclusive benefit of the Agent and the Lenders,
expressly waives and disclaims any and all rights which it may have or acquire
by way of subrogation under this guaranty, by virtue of any payment made
hereunder or otherwise until the full and final payment of all Obligations. If,
notwithstanding such waiver by any Guarantor, any amount shall be paid to any
Guarantor by the Borrower or any Subsidiary of the Borrower on account of any
payments any Guarantor has made under the Guaranty at any time when all the
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Agent and the Lenders and shall forthwith be paid to the
Agent and the Lenders to be credited and applied upon the Obligations, whether
matured or unmatured.

(m) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against the Borrower, any of the other Guarantors, any
other guarantor or any other Person or any Collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the obligations
of such Guarantor hereunder. Each Guarantor acknowledges that the Agent may,
except as otherwise required by the Uniform Commercial Code as in effect from
time to time in any relevant jurisdiction or other applicable law, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Agreement, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the Agent
and the Lenders against such Guarantor of any deficiency after such nonjudicial
sale and any defense or benefits that may be afforded by applicable law.

(n) Each Guarantor acknowledges that it has received substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in this Section 5.03 are knowingly made
in contemplation of such benefits.

(o) Each Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such Guarantor by the Borrower or any other Guarantor (the
“Subordinated Obligations”) to the Obligations to the extent and in the manner
hereinafter set forth in this Section 5.03(o).

(i) Except during the continuance of an Event of Default, each Guarantor may
receive regularly scheduled payments from the Borrower or any other Guarantor on
account of Indebtedness owed to it by the Borrower or any other Guarantor. After
the occurrence and during the continuance of any Event of Default, however,
unless the Agent otherwise agrees, no Guarantor shall demand, accept or take any
action to collect any payment on account of Indebtedness owed to it by the
Borrower or any other Guarantor.

(ii) In any proceeding under bankruptcy law, each Guarantor agrees that the
Agent and the Lenders shall be entitled to receive payment in full in cash (in
either Dollars or Euros) of all Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any bankruptcy law,
whether or not constituting an allowed claim in such proceeding (“Post Petition
Interest”)) before such Guarantor receives payment of any Indebtedness owed to
it by the Borrower or any other Guarantor.

(iii) After the occurrence and during the continuance of any Event of Default,
each Guarantor shall, if the Agent so requests, use commercially reasonable
efforts to collect, enforce and receive payments on account of Indebtedness owed
to it by the Borrower or any other Guarantor as trustee for the Agent and the
Lenders and deliver such payments to the Agent on account of the Obligations,
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Agreement.

(iv) After the occurrence and during the continuance of any Event of Default,
the Agent is authorized and empowered, in its discretion, (A) in the name of
each Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Obligations (including any and all post petition interest), and (B) to require
each Guarantor to use commercially reasonable efforts to collect and enforce,
and to submit claims in respect of, Indebtedness owed to it by the Borrower or
any other Guarantor and to pay any amounts received on such obligations to the
Agent for application to the Obligations.

ARTICLE VI

DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay when due any fee payable to the Agent or any
Lender hereunder, or any amount of principal of or interest on an Advance and
such failure shall continue unremedied for three (3) Business Days; or

(b) Any representation or warranty made by or on behalf of the Borrower, the
Guarantor or any of their officers under or in connection with this Agreement or
any of the other Loan Documents shall prove to have been incorrect in any
material respect when made and, if capable of being remedied, such
representation or warranty shall remain incorrect for a period of ten (10) days;
or

(c) The Borrower or any Guarantor shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or any of the other Loan
Documents on its part to be performed or observed and, in each case, any such
failure shall remain unremedied for ten (10) days; or

(d) Any of the Borrower, any Guarantor or any of their respective Subsidiaries
shall fail to pay any amount or amounts due in respect of Indebtedness in the
aggregate amount of Five Million Dollars ($5,000,000) (but excluding
Indebtedness resulting from the Advances) of the Borrower, any Guarantor or such
Subsidiary (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness in the aggregate amount of Five Million Dollars ($5,000,000) (but
excluding Indebtedness resulting from the Advances); or any other default under
one or more agreements or instruments relating to Indebtedness of the Borrower,
any Guarantor or such Subsidiary in the aggregate amount of Five Million Dollars
($5,000,000), or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness in
the aggregate amount of Five Million Dollars ($5,000,000) shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or

(e) (1) (x) Any of the Borrower, any Guarantor or any of their respective
Subsidiaries shall (A) generally not pay its debts as such debts become due,
(B) threaten to stop making payments generally, (C) admit in writing its
inability to pay its debts generally, (D) make a general assignment for the
benefit of creditors, or (E) be unable to pay its debts or (y) the Borrower
shall not be Solvent;

(2) Any proceeding shall be instituted in any jurisdiction by or against the
Borrower, any Guarantor or any of their respective Subsidiaries (A) seeking to
adjudicate it bankrupt or insolvent, (B) seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or (C) seeking the entry of an administration order, an order
for relief, or the appointment of a receiver, trustee, or other similar
official, for it or for any substantial part of its property, provided, that, in
the case of any such proceeding instituted against but not by the Borrower, any
Guarantor or any of their Subsidiaries, such proceeding shall remain undismissed
or unstayed for a period of forty-five (45) days or any of the relief sought in
such proceeding (including, without limitation, the entry of an order for relief
against it or the appointment of a receiver, trustee, custodian or other similar
official for it or any substantial part of its property) shall be granted; or

(3) (A) Any of the Borrower, any Guarantor or any of their respective
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in subparagraph (e)(2) of this Section 6.01, or (B) any director, or
if one or more directors are elected and acting, any two directors of the
Borrower, any Guarantor or any of their respective Subsidiaries, or any Person
owning directly, or indirectly, shares of capital stock of the Borrower, any
Guarantor or any of their respective Subsidiaries in a number sufficient to
elect a majority of directors of the Borrower, any Guarantor or any of their
respective Subsidiaries, shall take any preparatory or other steps to convene a
meeting of any kind of the Borrower, any Guarantor or any of their respective
Subsidiaries, or any meeting is convened or any other preparatory steps are
taken, for the purposes of considering or passing any resolution or taking any
corporate action to authorize any of the actions set forth above in subparagraph
(e)(2) of this Section 6.01; or

(f) One or more judgments or orders for the payment of money, singly or in the
aggregate, in excess of an amount equal to One Million Dollars ($1,000,000)
shall be rendered against the Borrower, any Guarantor or any of their respective
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall have elapsed any
period of fifteen (15) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not
have been in effect; or

(g) (i) Chiquita (as principal, guarantor or other surety or obligor) defaults
in the payment of any principal of or interest on, or the performance of any
other obligation respecting, any of its Indebtedness, obligation or the like,
whether secured or unsecured, arising from any security issued or registered, or
required to be issued or registered, pursuant to the Securities Act of 1933, as
amended, the Trust Indenture Act of 1939, as amended, or any other law
respecting the public offering or public trading of securities, whether in the
United States of America, any state thereof, or any other jurisdiction, or
(ii) Chiquita (as principal, guarantor or other surety or obligor) defaults in
the payment of any principal of or interest on, or the performance of any other
obligation respecting, any of its Indebtedness, obligation or the like, whether
secured or unsecured, in a principal amount, singly or in the aggregate in
excess of Twenty Million Dollars ($20,000,000); or

(h) Any governmental authority or any person or entity acting or purporting to
act under governmental authority shall have taken any action (i) to condemn,
seize or appropriate, or to assume custody or control of, all or any substantial
part of the property of the Borrower or any Guarantor (other than a requisition
by the United States of America of the use of the Vessels or which is an Event
of Loss); or (ii) to displace the management of the Borrower, any Guarantor or
any of their respective Subsidiaries or to curtail management’s authority in the
conduct of the business of the Borrower, any Guarantor or any of their
respective Subsidiaries; or

(i) Any provision of the guaranty contained in Article V or of any Loan Document
heretofore delivered or after delivery thereof under Section 3.01, shall for any
reason cease to be valid, binding or enforceable on the Borrower or any
Guarantor delivering the same, respectively (subject to the limitations and
qualifications set forth in Section 4.01(d)), or the Borrower or any Guarantor
shall so state in writing; or

(j) Any Loan Document which purports to create a lien or security interest,
heretofore delivered or after delivery thereof under Section 3.01, shall for any
reason, except to the extent permitted by the terms thereof, cease to create, or
the Agent on behalf of the Lenders shall not have, a valid and perfected first
priority mortgage lien on the respective Vessels described therein or a valid
and perfected security interest or charge in any of the other Collateral
purported to be covered thereby, enforceable in accordance with its terms, or
the Borrower or any Guarantor shall take any action which shall impair any such
security interests created, or intended to be created thereby; or

(k) Any “event of default”, as said term is defined in any of the Mortgages,
shall occur and be continuing; or

(l) (i) Any change occurs in the control or the ownership of the Borrower or any
Guarantor (other than, in the case of the Borrower, to any other wholly-owned
subsidiary of Chiquita); or (ii) the Borrower or any Guarantor shall take any
action in connection with any Vessel which shall impair the security interests
of the Agent on behalf of the Lenders created, or intended to be created, by the
Security Documents.

then, and in any such event, the Agent on direction of the Majority Lenders
(i) shall, by notice to the Borrower, declare the Commitment to be terminated,
whereupon the same shall forthwith terminate, (ii) shall, by notice to the
Borrower, declare each Advance and the Notes, and all interest thereon and all
other amounts and Obligations payable under this Agreement, to be forthwith due
and payable (except that no notice shall be required upon the occurrence of an
Event of Default described in paragraph (e) of this Section 6.01) whereupon each
Advance, each Note, all such interest and all such amounts and Obligations shall
become and be forthwith due and payable without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower and the Guarantors, (iii) may exercise any and all remedies granted
hereunder, under any Loan Document or by applicable law, and (iv) may, to the
extent permitted by applicable law, bring suit at law, in equity, in admiralty
and/or other appropriate proceedings whether for specific performance or
observance of any terms or conditions contained in this Agreement or any other
Loan Document, for an injunction against the violation of any of the terms
hereof or thereof or in aid of the exercise of any power granted hereby or
thereby or by the law to recover judgment for any and all amounts due under the
Notes, this Agreement or any other Loan Document.

SECTION 6.02. Assignments as Security. Upon the final repayment of all amounts
payable under the Loan Documents, the Agent shall reassign to the order of the
Borrower the remaining property assigned to the Agent or the Lenders by such
Assignments, without any representation or warranty by or recourse to the Agent
or Lenders.

SECTION 6.03. Distribution of Proceeds. All monies received by the Agent or any
Lender under or pursuant to this Agreement or any of the other Loan Documents or
applicable law after the happening and continuance of an Event of Default or
which are not expressly to be distributed pursuant to another provision hereof
or of any Loan Document shall be applied in the manner following:

First, so much of such monies as shall be required to pay all taxes, assessments
or liens in respect of the Vessels or any Loan Document having priority over the
liens or security interests in favor of the Agent or any Lender, shall be
applied to the payment of such taxes, assessments or liens;

Second, so much of such monies as shall be required to reimburse the Agent or
any Lender for any expense or other loss incurred by it in connection with the
collection or distribution of such amounts including, but not limited to, the
expenses of enforcement, any sale or taking, attorneys’ fees and disbursements
and the costs of investigation, and court costs, shall be applied to such
reimbursement;

Third, so much of the monies as shall be required to pay the Agent or the
Lenders all amounts owed to them pursuant to this Agreement and the other Loan
Documents, including but not limited to, any Interest Rate Protection Agreement
and Other Hedging Agreement, other than amounts specifically provided for in
this Section 6.03, shall be applied to the payment of such amounts;

Fourth, so much of such amounts as shall be required to pay in full the accrued
but unpaid interest on the Notes to the date of distribution shall be applied to
the payment of such interest;

Fifth, so much of such amounts as shall be required to pay in full the unpaid
principal amount of the Notes shall be applied to the payment of such principal
amount; and

Sixth, the balance, if any remaining, shall be distributed to the order of the
Borrower.

SECTION 6.04. Continuing Security. It is declared and agreed that (a) the
security created or to be created by or pursuant to this Agreement and the other
Loan Documents shall be held by the Agent on behalf of the Lenders as a
continuing security for the payment of all monies which may at any time and from
time to time be or become due and payable under this Agreement and the other
Loan Documents or any of them; (b) the security so created shall not be
satisfied by an intermediate payment or satisfaction of any part of the amount
hereby and thereby secured; (c) the security so created shall be in addition to
and shall not in any way be prejudiced or affected by any collateral or other
security now or hereafter held by the Agent or any Lender for all of any part of
the monies hereby and thereby secured; (d) every power or remedy given to the
Agent or Lender hereunder or under any of the Loan Documents shall be in
addition to and not a limitation of any and every other power or remedy vested
in the Agent or the Lender hereunder or thereunder or by any law; and (e) all
powers so vested in the Agent or any Lender may be exercised from time to time
and as often as the Agent and/or any Lender may deem expedient.

ARTICLE VII

RELATION OF LENDERS; ASSIGNMENTS

AND PARTICIPATIONS

SECTION 7.01. Lenders and Agent. The general administration of this Agreement
and the Loan Documents shall be by the Agent, and each Lender hereby authorizes
and directs the Agent to take such action (including without limitation
retaining lawyers, accountants, surveyors or other experts) or forbear from
taking such action as in the Agent’s reasonable opinion may be necessary or
desirable for the administration hereof (subject to any direction of the
Majority Lenders and to the other requirements of Section 7.04 hereof). The
Agent shall inform each Lender, and each Lender shall inform the Agent, of the
occurrence of any Event of Default promptly after obtaining knowledge thereof;
however, unless it has actual knowledge of an Event of Default, each of the
Agent and the Lenders may assume that no Event of Default has occurred.

SECTION 7.02. Pro Rata Sharing. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Advances made by it (other than pursuant to
Section 2.05(b), 2.06 or 2.08) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them, provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Any Lender so purchasing a participation from another Lender pursuant to this
Section 7.02 may, to the fullest extent permitted by law, exercise all its
rights of payment with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower or the Guarantors in the amount of such
participation.

SECTION 7.03. Setoff. Upon the occurrence and during the continuance of any
Default or Event of Default, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower or any Guarantor against any and
all of the obligations of the Borrower and the Guarantors now or hereafter
existing under this Agreement and any Note held by such Lender, whether or not
such Lender shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower and the Guarantors after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Lender may have.

SECTION 7.04. Approvals. Upon any occasion requiring or permitting an approval
of any amendment or modification or any consent, waiver, declaring an Event of
Default or taking any action thereafter, or any other action on the part of the
Agent or the Lenders under any of the Loan Documents, (1) action may (but shall
not be required to) be taken by the Agent for and on the behalf or for the
benefit of all Lenders, provided (A) that no other direction of the Majority
Lenders shall have been previously received by the Agent, and (B) that the Agent
shall have received consent of the Majority Lenders to enter into any written
amendment or modification of the provisions of any of the Loan Documents, or to
consent in writing to any material departure from the terms of any Loan
Documents by the Borrower or any other party thereto or (2) action shall be
taken by the Agent upon the direction of the Majority Lenders, and any such
action shall be binding on all Lenders; provided further, however, that unless
all of the Lenders agree in writing thereto, no amendment, modification, waiver,
consent or other action with respect to this Agreement or any of the Notes shall
be effective which (a) increases the Commitment of any of the Lenders,
(b) reduces any commission, fee, the principal or interest owing to any Lender
in respect of the Notes hereunder or the method of calculation of any thereof,
(c) extends the Maturity Date or the date on which any sum in respect of the
Notes is due hereunder, (d) releases any collateral, guaranty or other security,
(e) amends the provisions of this Section 7.04 or the definition of Majority
Lenders, or (f) waives any condition for Advances set forth in Article III.

SECTION 7.05. Exculpation. The Agent shall not be liable or answerable for
anything whatsoever in connection with any of the Loan Documents or other
instrument or agreement required hereunder or thereunder, including
responsibility in respect of the execution, delivery, construction or
enforcement of any of the Loan Documents or any such other instrument or
agreement, or for any action taken or not taken by the Agent in any case
involving exercise of any power or authority conferred upon the Agent under any
thereof, except for its willful misconduct or gross negligence, and the Agent
shall have no duties or obligations other than as provided herein and therein.
The Agent shall be entitled to rely on any opinion of counsel (including counsel
for the Borrower, the Guarantors or any of their Subsidiaries) in relation to
any of the Loan Documents or any other instrument or agreement required
hereunder or thereunder and upon writings, statements and communications
received from the Borrower, the Guarantors or any of their Subsidiaries
(including any representation made in or in connection with any Loan Document),
or from any other party to any of the Loan Documents or any documents referred
to therein or any other Person, firm or corporation reasonably believed by it to
be authentic, and the Agent shall not be required to investigate the truth or
accuracy of any writing or representation, nor shall the Agent be liable for any
action it has taken or omitted in good faith on such reliance.

SECTION 7.06. Indemnification. Each Lender agrees to indemnify the Agent, except
to the extent reimbursed by the Borrower or any Guarantor and except in the case
of any suit by any Lender against the Agent resulting in a final judgment
against the Agent, ratably according to the aggregate principal amount of the
Notes then held by it (or if no Notes are outstanding or if any such Notes are
held by Persons which are not Lenders, ratably according to the amount of its
Commitment) against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (except to the extent the foregoing results from the Agent’s
gross negligence or willful misconduct) which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of (y) any of
the Loan Documents or any other instrument or agreement contemplated hereunder
or thereunder or (z) any action taken or omitted by the Agent under any of the
Loan Documents or such other instrument or agreement.

SECTION 7.07. Agent as Lender. The Agent shall, in its individual capacity, have
the same rights and powers hereunder as any other Lender and may exercise the
same as though it were not an agent; the term “Lenders” shall include the Agent
in its individual capacity to the extent of its Commitment. The Agent and its
Subsidiaries and Affiliates may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with the
Borrower, the Guarantors and their Subsidiaries and Affiliates, as if it were
not the Agent.

SECTION 7.08. Notice of Transfer; Resignation; Successor Agent. (a) The Agent
may deem and treat a Lender party to this Agreement as the owner of such
Lender’s interest in any Loan and any other instrument or agreement contemplated
hereunder or thereunder for all purposes hereof unless and until a written
notice of the assignment or transfer thereof, executed by such Lender and
otherwise in compliance with the requirements of Section 7.10 hereof, shall have
been received and accepted by the Agent. The Agent shall resign if directed by
the Majority Lenders for any reason. The Agent may not resign at any time,
except that, upon written notice to the Lenders and the Borrower, the Agent may
resign if in its judgment there exist or may occur reasons related to conflict
of interest, a change in, or violation of, law or regulation or interpretation
thereof, or such other occurrence that may prevent or impede the Agent in
discharging its duties hereunder or under the Loan Documents faithfully and
effectively in accordance with their terms.

(b) Any successor Agent shall be appointed by the Majority Lenders and shall be
a bank or trust company reasonably satisfactory to the Borrower (so long as no
Event of Default shall have occurred and be continuing) and the Majority
Lenders. If no successor Agent shall have been so appointed by the Majority
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Majority Lender’s
removal of the Agent, then such retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be a commercial bank organized under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least Three Hundred Million Dollars
($300,000,000). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article VII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

SECTION 7.09. Credit Decision; Not Trustee. Each Lender represents that it has
made, and agrees that it shall continue to make, its own independent
investigation of the financial condition and affairs of the Borrower, the
Guarantors and their Subsidiaries, and its own appraisal of the creditworthiness
of the Borrower, the Guarantors and their Affiliates and Subsidiaries in
connection with the making and performance of this Agreement. The Agent has and
shall have no duty or responsibility whatsoever on the date hereof or, except as
otherwise expressly provided in this Agreement at any time hereafter, to provide
any Lender with any credit or other information. Nothing herein shall (nor shall
it be construed so as to) constitute the Agent a trustee for the Borrower, the
Guarantors or their Subsidiaries or impose on it any duties or obligations other
than those for which express provision is made in this Agreement or under the
other Loan Documents.

SECTION 7.10. Assignments and Participation. (a) Each Lender may assign to one
or more banks or other entities all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of constant, and not a
varying, percentage of all rights and obligations under this Agreement,
(ii) each of the Agent and the Borrower shall have given its prior written
approval to such assignment, which approval shall not be unreasonably withheld,
(iii) unless the Borrower shall otherwise agree with the assigning Lender, the
amount of the Commitment of the assigning Lender being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) that is not to a then existing Lender hereunder,
shall in no event be less than Fifteen Million Dollars ($15,000,000) (or its
equivalent in Euros, if applicable) or such lesser amount as shall constitute
all of such assigning Lender’s Commitment and the outstanding principal of Notes
payable to it, (iv) each such assignment shall be to an Eligible Assignee, and
(v) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note or Notes subject to such assignment and a processing and
recordation fee of Three Thousand Dollars ($3,000). Notwithstanding anything to
the contrary contained herein, with the prior written approval of the Agent and
the Borrower (such approval not to be unreasonably withheld), each Lender may
assign to any successor, or to any Affiliate or Subsidiary, all of its rights
and obligations under this Agreement (including, without limitation, all of its
Commitment, the Advances owing to it and the Note or Notes held by it). Any
assignment or purported assignment not in compliance with this Section shall be
void and of no effect. Without regard to any of the other terms of this
Agreement or of any other agreement, any Lender may assign, as collateral or
otherwise, any of its rights (including, without limitation, rights to payments
of principal and/or interest on the Notes) under this Agreement to any Federal
Reserve Bank of the United States without notice to or consent of the Borrower,
any Guarantor, the Agent or any other Person. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance and subject to the foregoing, have
the rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in connection with this Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any of the Borrower,
the Guarantors or their Subsidiaries or the performance or observance by any of
the Borrower, the Guarantors or their Subsidiaries of any of its obligations
under this Agreement or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to herein
Sections 4.01(n) and 5.01(c), and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Agent by the terms hereof, together with such powers as
are reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register
(including the transfer of Notes to such Eligible Assignee by the assigning
Lender) and revise Schedule II accordingly and (iii) give prompt notice and an
execution counterpart thereof to the Borrower. Within five (5) Business Days
after their receipt of such notice, the Borrower, at its own expense, shall
execute and deliver to the Agent in exchange for the surrendered Note or Notes a
new Note or new Notes, as the case may be, to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Acceptance. Such new Note or Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A hereto.

(d) The Agent shall maintain at its address referred to in Section 8.02 of this
Agreement a register for the recordation of the names and addresses of the
Lenders and, with respect to Lenders, the Commitment of, and principal amount of
the Advance owing and each Note payable to, each Lender from time to time and a
copy of each Assignment and Acceptance delivered to and accepted by it (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Guarantors, the Agent and
the Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower, the Guarantors or any Lender at any
reasonable time and from time to time upon reasonable prior notice and each
shall be entitled to make copies thereof at its expense.

(e) Each Lender and the Agent may grant participations to one or more banks or
other entities in or to all or any part of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advance owing to it); provided, however, that, notwithstanding the grant of
any such participation by any Lender, such participation, and the right to grant
such a participation, shall be expressly subject to the following conditions and
limitations: (i) such Lender’s obligations under this Agreement (including
without limitation, its Commitment to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note and Advance for all purposes of this Agreement,
(iv) the Borrower, the Guarantors, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and no participant shall
have a right to make a claim on the Borrower or any Guarantor for any amount
that would have been due to such participant if it had been a Lender hereunder,
including without limitation, pursuant to Sections 2.06 or 2.08 hereof, (v) such
Lender shall continue to be able to agree to any modification or amendment of
this Agreement or any waiver hereunder without the consent, approval or vote of
any such participant or group of participants, other than modifications,
amendments, and waivers which (a) postpone the Maturity Date or any date fixed
for any payment of, or reduce any payment of, principal of or interest on such
Lender’s Advance or any fees or other amounts payable under this Agreement, or
(b) increase the amount of such Lender’s Commitment, or (c) change the interest
rate payable under this Agreement, or (d) release all or substantially all of
any collateral or guaranty, provided that if a Lender agrees to any modification
or waiver relating to items (a) through (d), the Borrower, the Guarantors, the
Agent and each other Lender may conclusively assume that such Lender duly
received any necessary consent of each of its participants and (vi) except as
contemplated by the immediately preceding clause (v), no participant shall be
deemed to be or to have any of the rights or obligations of a “Lender”
hereunder.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 7.10, disclose to
the assignee, participant, or proposed assignee or participant, any information
relating to the Borrower, any Guarantor or their Subsidiaries furnished to such
Lender by or on behalf of the Borrower or any Guarantor, provided that the
Person receiving such information undertakes not to disclose it to a third party
except pursuant to, and subject to the conditions provided in, this
Section 7.10.

(g) In the event that a Lender shall not, when requested, give its consent with
respect to any matter requiring such consent under the provisions of
Section 7.04 of this Agreement (each a "Non-Consenting Lender”), each such
Non-Consenting Lender hereby agrees, promptly at the request of the Agent and
the Borrower, to transfer all of its rights and obligations under this Agreement
to one or more Eligible Assignees as the Agent and the Borrower may designate by
executing and delivering an Assignment and Acceptance in the manner provided in
Section 7.10, such transfer to be effective upon payment to such Non-Consenting
Lender of all amounts owing to it to the date of transfer under this Agreement,
provided, however, that in connection with any such transfer, the Borrower shall
pay the Agent’s processing and recordation fee under Section 7.10(a).

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments. No amendment, supplement or modification to this
Agreement shall be enforceable against the Borrower unless the same shall be in
writing and signed by the Borrower. No amendment or waiver of any provision of
this Agreement or any instrument delivered hereunder, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Agent and, to the extent required by
Section 7.04 hereof, the Majority Lenders or each Lender, as the case may be,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

SECTION 8.02. Notices. All notices, demands and other communications provided
for hereunder shall be in writing (including telegraphic communication) and
mailed, telexed, telecopied or telegraphed or delivered, if to the Borrower or
any Guarantor at their respective addresses set forth below their signatures
herein written; and if to a Lender other than the Agent, at its address set
forth below its signature herein written; or, as to each party, at such other
address as shall be designated by such party in a notice to the other parties
hereto. All such notices and communications shall, when mailed, telexed,
telecopied, or telegraphed, be effective upon the earliest of (i) actual
receipt, (ii) seven days from the date when deposited in the mails, or (iii)
when (on a Business Day and during normal business hours at the addressee’s
address) transmitted by telecopy or telex or delivered to the telegraph company,
respectively, except that notices and communications to the Agent or any Lender
pursuant to Article II hereof shall not be effective until received by the Agent
or such Lender.

SECTION 8.03. No Waiver; Remedies. Regardless of any fact known or investigation
undertaken by the Agent or any Lender, no failure on the part of the Agent or
any Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs, Expenses, Fees and Indemnities. (a) The Borrower agrees to
pay on demand, whether or not the Loan Documents are executed (i) in connection
with the preparation, execution, and delivery of this Agreement and the
instruments and other documents to be delivered hereunder, (y) the reasonable
fees and out-of-pocket expenses of Messrs. Holland & Knight LLP, as special
counsel for the Agent and the Lenders (and any local counsel retained by such
firm) with respect to the closing of the Transaction and (z) all other
reasonable and out-of-pocket costs and expenses of the Lenders and the Agent
including, without limitation, valuation expenses, professional fees and reports
(other than any other legal fees, any out-of-pocket expenses and related
expenses incurred by them) and (ii) after the Closing Date, all costs and
expenses (including reasonable fees and expenses of any counsel) in connection
with the administration of this Agreement and the other instruments and
documents to be delivered hereunder, including, without limitation, subsequent
amendments or waivers of the Loan Documents. The Borrower shall not be liable to
any Lender in respect of any costs or expenses incurred in connection with any
assignment or grant of participation under Section 7.10 hereof. The Borrower
further agrees to pay on demand all losses, costs and expenses, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement of this Agreement and the instruments and other
documents delivered hereunder, including, without limitation, losses, costs and
expenses sustained as a result of a Default by the Borrower in the performance
of its obligations contained in this Agreement or any instrument or document
delivered hereunder, or arising out of any bankruptcy proceedings.

(b) If, for any reason, including maturity or demand of the Loan under
Article VI, or prepayment of an Advance, in whole or in part, the Agent or any
of the Lenders receives payment of principal of or interest on an Advance on any
day other than the last day of the Interest Period for such Advance permitted
under this Agreement the Borrower shall pay to the Agent on behalf of the
Lenders on demand any amounts required to compensate the Lenders for any
breakage costs (including any loss, cost or expense incurred by reason of
currency exchange or of the liquidation or reemployment of deposits or other
funds in respect of such payment) and any additional losses, costs or expenses
which any Lender may incur as a result of such payment, provided that the Lender
shall have delivered to the Agent and the Borrower, as the case may be, a
certificate as to the amount of such breakage costs, additional losses, costs or
expenses, which certificate shall be binding, absent manifest error, except that
the failure of the Lender to provide such certificate shall in no way relieve
the Borrower of its obligations under this Section 8.04(b).

(c) The Borrower and each Guarantor agrees to indemnify and hold harmless each
of the Lenders and the Agent, and their respective Affiliates, directors,
officers, employees, agents, representatives, counsel and advisors (each an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel and the costs of investigation and defense thereof)
which may be incurred by or asserted or awarded against any Indemnified Party,
in each case based upon, arising out of or in connection with or by reason of,
the Transaction, including, without limitation, any act or failure to act by the
Agent where such act or failure to act was taken pursuant to the Borrower’s
request or any transaction contemplated by this Agreement or any Loan Document,
whether or not any Advance hereunder is made, except to the extent that such
claim, damage, loss, liability or expense results from the gross negligence or
willful misconduct of such Indemnified Party. The Borrower and each Guarantor
also agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to any of the Borrower, the Guarantors
or any of their respective Affiliates, directors, officers, employees, agents,
representatives, counsel and advisors, and the Borrower and each Guarantor agree
not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Loan, the Loan Documents or any of the
transactions contemplated by the Loan Documents. The indemnities of this
Agreement shall survive the termination of this Agreement and the other Loan
Documents.

SECTION 8.05. Judgment. (a) If for the purposes of obtaining judgment in any
court or realizing on Collateral it is necessary or desirable to convert a sum
due hereunder or under any instrument delivered hereunder in a given currency
into another currency, the parties hereto agree, to the fullest extent permitted
by law, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Agent or the Lender, as the case may be, could
purchase such currency with such other currency on the Business Day preceding
that on which final judgment is given.

(b) The obligation of the Borrower and the Guarantors in respect of any sum due
from them to the Agent or any Lender hereunder or under such instrument shall,
notwithstanding any judgment in a currency other than Dollars or Euros, as the
case may be, be discharged only to the extent that on the Business Day following
receipt by the Agent or such Lender of any sum adjudged to be so due in such
other currency the Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase Dollars or Euros, as the case may be,
with such other currency; if the Dollars or Euros, as the case may be, so
purchased are less than the sum originally due to the Agent or such Lender, as
the case may be, in Dollars, or Euros, as the case may be, the Borrower and the
Guarantors agree, as a separate obligation and notwithstanding any such
judgment, to indemnify the Agent or such Lender, as the case may be, against
such loss, and if the Dollars or Euros, as the case may be, so purchased exceed
the sum originally due to the Agent or such Lender in Dollars or Euros, as the
case may be, the Agent or such Lender shall remit such excess to the Borrower
and the Guarantors.

SECTION 8.06. Consent to Jurisdiction; Waiver of Immunities. (a) The Borrower
and the Guarantors hereby irrevocably submit to the jurisdiction of any New York
State court sitting in New York County and to the jurisdiction of the United
States District Court for the Southern District of New York in any action or
proceeding arising out of or relating to this Agreement or the Notes or any
other Loan Document, and the Borrower and the Guarantors hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. The Borrower and the
Guarantors hereby irrevocably waive, to the fullest extent they may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. The Borrower and the Guarantors hereby irrevocably appoint CT
Corporation Systems (the “Process Agent”), with an office on the date hereof at
111 Eighth Avenue, New York, New York 10011, United States, as their agent to
receive on behalf of themselves and their property service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding. Such service may be made by mailing or delivering a copy
of such process to the Borrower and the Guarantors in care of the Process Agent
(or any successor thereto, as the case may be) at such Process Agent’s above
address (or the address of any successor thereto, as the case may be), and the
Borrower and the Guarantors hereby irrevocably authorize and direct the Process
Agent (and any successor thereto) to accept such service on their behalf. The
Borrower and the Guarantors shall appoint a successor agent for service of
process should the agency of CT Corporation Systems terminate for any reason,
and further shall at all times maintain an agent for service of process in New
York, New York, so long as there shall be outstanding any Obligations under the
Loan Documents. The Borrower and the Guarantors shall give notice to the Agent
of any appointment of successor agents for service of process, and shall obtain
from each successor agent a letter of acceptance of appointment and promptly
deliver the same to the Agent. As an alternative method of service, the Borrower
and the Guarantors also irrevocably consent to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to them at their address specified in Section 8.02 hereof. Without
waiver of their rights of appeal permitted by relevant law, the Borrower and the
Guarantors agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b) Nothing in this Section 8.06 shall affect the right of the Agent or any
Lender to serve legal process in any other manner permitted by law, or affect
the right of the Agent or any Lender to bring any action or proceeding against
the Borrower, the Guarantors or their respective properties in the courts of any
other jurisdiction.

(c) To the extent that the Borrower and the Guarantors have or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to themselves or their
property, the Borrower and the Guarantors hereby irrevocably waive such immunity
in respect of their obligations under this Agreement and the Notes.

SECTION 8.07. Binding Effect; Merger; Severability; GOVERNING LAW. (a) This
Agreement shall become effective when it shall have been executed by the
Borrower, the Guarantors, and the Agent and when the Agent shall have been
notified by each Lender that such Lender has executed it and thereafter this
Agreement shall be binding upon, and shall inure to the benefit of the Borrower,
the Guarantors, the Agent and each Lender, and their respective successors and
assigns, except that the Borrower and the Guarantors shall not have the right to
assign their rights hereunder or any interest herein except as otherwise
expressly provided herein. Each Lender may, to the extent permitted under this
Agreement, assign to any other financial institution all or any part of, or any
interest in, the Lender’s rights and benefits hereunder and under any instrument
delivered hereunder, and to the extent of such assignment such assignee shall
have the same rights and benefits against the Borrower and the Guarantors as
such assignee would have had if it were the Lender hereunder.

(b) The Loan Documents, together with all attachments and exhibits to each of
them and all other documents referenced herein and therein, and delivered
hereunder and thereunder and pursuant hereto and thereto, constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof, and supersede all prior and contemporaneous written and oral
understandings and agreements related thereto among the parties.

(c) If any word, phrase, sentence, paragraph, provision or section of the Loan
Documents shall be held, declared, pronounced or rendered invalid, void,
unenforceable or inoperative for any reason by any court of competent
jurisdiction, governmental authority, statute, or otherwise, such holding,
declaration, pronouncement or rendering shall not adversely affect any other
word, phrase, sentence, paragraph, provision or section of the Loan Documents,
which shall otherwise remain in full force and effect and be enforced in
accordance with their respective terms.

(d) This Agreement has been delivered in New York, New York. THIS AGREEMENT AND
THE NOTES SHALL BE GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 8.08. Counterparts. This Agreement may be executed in as many
counterparts as may be deemed necessary or convenient and by each party hereto
on separate counterparts, each of which, when so executed, shall be deemed as
original, but all such counterparts shall constitute but one and the same
agreement.

SECTION 8.09. WAIVER OF JURY TRIAL. BY ITS SIGNATURE BELOW WRITTEN EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS HEREIN DESCRIBED OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                         
GREAT WHITE FLEET LTD.
          CDV LTD.,
       
as Borrower
          as Guarantor        
By: /s/ James W. Parker
          By: /s/ James W. Parker
         
   

Name: James W. Parker
          Name: James W. Parker
       
Title: Vice President
          Title: Vice President
       
Address:
          Address:        
7 Reid Street
          7 Reid Street        
Hamilton HM JX
          Hamilton HM JX
       
Bermuda
          Bermuda        
Attention: James W. Parker
          Attention: James W. Parker
       
with a copy to
          with a copy to
        Chiquita Brands International, Inc.
  Chiquita Brands International, Inc.

250 East Fifth St.
          250 East Fifth St.        
Cincinnati, OH 45202
          Cincinnati, OH 45202
        Attention: Assistant Treasurer
  Attention: Assistant Treasurer

Telephone:
    513-784-8331     Telephone:     513-784-8331  
Telecopy:
    513-665-2619     Telecopy:     513-665-2619  
CDY LTD.,
          BVS LTD.,
       
as Guarantor
          as Guarantor        
By: /s/ James W. Parker
          By: /s/ James W. Parker
         
   

Name: James W. Parker
          Name: James W. Parker
       
Title: Vice President
          Title: Vice President
       
Address:
          Address:        
7 Reid Street
          7 Reid Street        
Hamilton HM JX
          Hamilton HM JX
       
Bermuda
          Bermuda        
Attention: James W. Parker
          Attention: James W. Parker
       
with a copy to
          with a copy to
        Chiquita Brands International, Inc.
  Chiquita Brands International, Inc.

250 East Fifth St.
          250 East Fifth St.        
Cincinnati, OH 45202
          Cincinnati, OH 45202
        Attention: Assistant Treasurer
  Attention: Assistant Treasurer

Telephone:
    513-784-8331     Telephone:     513-784-8331  
Telecopy:
    513-665-2619     Telecopy:     513-665-2619  
NORDEA BANK NORGE ASA,
          NORDEA BANK FINLAND PLC,
       
GRAND CAYMAN BRANCH,
          NEW YORK BRANCH,
       
as Lender
          as Agent        
By: /s/ Anne Engen
          By: /s/ Anne Engen
         
   

Name:
  Anne Engen
  Name:   Anne Engen

Title:
  Vice President
  Title:   Vice President

By: /s/ Alison Barber
          By: /s/ Alison Barber
         
   

Name:
  Alison Barber
  Name:   Alison Barber

Title:
  Vice President
  Title:   Vice President

Address:
  437 Madison Avenue   Address:   437 Madison Avenue
 
  21st Floor           21st Floor
 
  New York, NY 10022
          New York, NY 10022

Attention:
  Head of Shipping
  Attention:   Head of Shipping

Telephone:
    (212) 318-9300     Telephone:     (212) 318-9300  
Telecopy:
    (212) 421-4420     Telecopy:     (212) 421-4420  

3

REDUCTION SCHEDULE*

Borrower: Great White Fleet Ltd.
Guarantors: BVS Ltd., CDV Ltd. and CDY Ltd.

Vessels: CHIQUITA BELGIE
CHIQUITA DEUTSCHLAND
CHIQUITA NEDERLAND
CHIQUITA SCHWEIZ
CHIQUITA BREMEN
CHIQUITA ROSTOCK

                      Amount of Total Commitments     Months After   (upon
giving effect to Period   Closing Date   Reductions)
0
  —     80,000,000  
 
           
1
  six (6)     75,600,000  
 
           
2
  twelve (12)     71,200,000  
 
           
3
  eighteen (18)     66,800,000  
 
           
4
  twenty-four (24)     62,400,000  
 
           
5
  thirty (30)     58,000,000  
 
           
6
  thirty-six (36)     53,600,000  
 
           
7
  forty-two (42)     49,200,000  
 
           
8
  forty-eight (48)     44,800,000  
 
           
9
  fifty-four (54)     40,400,000  
 
           
10
  sixty (60)     36,000,000  
 
           
11
  sixty-six (66)     31,600,000  
 
           
12
  seventy-two (72)     27,200,000  
 
           
13
  seventy-eight (78)     22,800,000  
 
           
14
  eighty-four (84)     0  

* Subject to adjustment by the Agent to reflect (x) reductions in the
Commitment, as provided in Sections 2.01 and 2.05 of the Credit Agreement, and
(y) Euro principal Loan amounts due.

4

EXHIBIT A to
Revolving Credit Agreement

SECURED PROMISSORY NOTE

$80,000,000 New York, New York

Dated: April 22, 2005

FOR VALUE RECEIVED, the undersigned, GREAT WHITE FLEET LTD., a company organized
and existing under the laws of Bermuda (the “Borrower”), HEREBY PROMISES TO PAY
to NORDEA BANK NORGE ASA, ACTING THROUGH ITS GRAND CAYMAN BRANCH, or the
registered assignee thereof (the “Lender”), for the account of its Applicable
Lending Office (as defined in the Revolving Credit Agreement referred to below)
the full unpaid principal amount of Eighty Million Dollars ($80,000,000) (or its
equivalent in Euros), or, if less, the aggregate principal amount of the
Advances (defined below) made by the Lender to the Borrower pursuant to the
Revolving Credit Agreement, dated as of April 22, 2005, by and among the
Borrower, BVS LTD., CDV LTD. and CDY LTD., as guarantors (the “Guarantors”),
NORDEA BANK FINLAND PLC, ACTING THROUGH ITS NEW YORK BRANCH, as agent (the
“Agent”), the Lender, and the other Lenders named therein (as the same may be
from time to time amended, supplemented or otherwise modified, the “Credit
Agreement”). All principal hereunder shall be paid in Dollars or Euros, as the
case may be, calculated in accordance with, and shall be payable in such amounts
and at such times, as are specified in the Credit Agreement; provided that the
full unpaid principal amount of the Advances shall be paid no later than the
Maturity Date. The Borrower promises to pay interest on the unpaid principal
amount of each Advance from the date of such Advance and thereafter until all
such principal amounts are paid in full, at such interest rates, and at such
times, as are specified in the Credit Agreement.

All principal and interest payments hereunder are payable in lawful money in
freely transferable Dollars or Euros, as the case may be, in immediately
available funds at the office of the Agent at 437 Madison Avenue, New York, New
York 10022, United States of America, Attention: Credit Control Department, with
a copy to the same address to the Attention: Shipping Department, not later than
12:00 noon, New York City time, on the day when due, for the account of the
Lending Office, all as provided in the Credit Agreement.

This Note is secured or intended to be secured by (i) Bahamas first priority
statutory mortgages and related Deeds of Covenants on CDV Ltd.’s Bahamas flag
vessels “CHIQUITA BELGIE”, Official No. 720423, and “CHIQUITA DEUTSCHLAND”,
Official No. 720424, and CDY Ltd.’s Bahamas flag vessels “CHIQUITA NEDERLAND”,
Official No. 720422, and “CHIQUITA SCHWEIZ”, Official No. 720425, and
(ii) Bermuda first priority statutory mortgages and related Deeds of Covenants
on BVS Ltd.’s Bermuda flag vessels “CHIQUITA BREMEN”, Official No. 723130 and
“CHIQUITA ROSTOCK”, Official No. 723183, and (ii) the other Collateral, as
defined in the Credit Agreement to which reference is made for a description of
the property thereby mortgaged, the nature and extent of the security afforded
thereby and the rights of the undersigned, the Guarantors and the holder hereof
with respect to such security as provided in said mortgages and related Deeds of
Covenants and other Collateral.

The holder of this Note shall, and is hereby authorized by the Borrower to,
endorse on the schedule forming a part hereof appropriate notations evidencing
the date, the currency, and the amount of each Advance made by the Lender and
the date and amount of each repayment made by the Borrower with respect thereto.

This Secured Promissory Note is one of the Notes referred to in, and is subject
to the terms and provisions and entitled to the benefits of, the Credit
Agreement. All Notes issued under the Credit Agreement are issuable only in
registered form. The undersigned may deem and treat the registered holder of
this Note listed in the Register as the owner hereof for all purposes. Terms not
defined in this Secured Promissory Note but defined in the Credit Agreement
shall have the same meanings when used herein.

The Credit Agreement, among other things, (i) provides for the making of
advances (the “Advances”) by the Lender to the Borrower in an aggregate amount
not to exceed at any time outstanding the amount first above written, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this Secured Promissory Note, and (ii) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments and repayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind
and hereby consents that any and all property or other collateral, if any, held
by the holder hereof or the Agent at any time as security for this Note may be
exchanged, released or surrendered. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

BY ITS SIGNATURE BELOW WRITTEN THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS NOTE, THE CREDIT AGREEMENT OR ANY LOAN DOCUMENT THEREIN
DESCRIBED OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

GREAT WHITE FLEET LTD.

By:     
Name:
Title:

5